 



EXHIBIT 10.2
Placement Agreement
between
7-Eleven, Inc.
and
Cardtronics, LP
July 20, 2007

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
1.
  Background     1  
 
           
2.
  Definitions     1  
 
           
3.
  Installation of Financial Services Kiosks in Stores     8  
 
           
4.
  Equipment     15  
 
           
5.
  Maintenance of Financial Services Kiosks     15  
 
           
6.
  Personnel     16  
 
           
7.
  Cardtronics Services     17  
 
           
8.
  Payments and Consideration     18  
 
           
9.
  Intellectual Property and Software     18  
 
           
10.
  Confidentiality and Information Security     20  
 
           
11.
  Advertising and Marketing     22  
 
           
12.
  POS Non-Exclusivity and Non-Solicitation     24  
 
           
13.
  Contract and Project Management     25  
 
           
14.
  Regulatory Compliance     26  
 
           
15.
  Title; Risk of Loss; Taxes     26  
 
           
16.
  Insurance and Indemnity     29  
 
           
17.
  Reporting and Audit Rights     34  
 
           
18.
  Term and Termination     34  
 
           
19.
  General     38  

i



--------------------------------------------------------------------------------



 



Schedules

         
Schedule A
  -   Financial Services
 
       
Schedule B
  -   Financial Services Kiosks Deployed at Effective Date
 
       
Schedule C
  -   Financial Services Kiosk Physical Requirements
 
       
Schedule D
  -   Service Levels and Liquidated Damages
 
       
Schedule E
  -   Payment and Consideration for Financial Services
 
       
Schedule F
  -   Periodic Reports
 
       
Schedule G
  -   Quarterly Meetings
 
       
Schedule H
  -   Obligations Related to Financial Network Contracts

 



--------------------------------------------------------------------------------



 



Placement Agreement
     This PLACEMENT AGREEMENT is executed on this 1st day of June, 2007 (the
“Effective Date”), by and between 7-Eleven, Inc., a Texas corporation
(“7-Eleven”), with principal offices at 1722 Routh Street, Suite 1000, Dallas,
TX 75201, and Cardtronics, LP, a Delaware limited partnership (“Cardtronics”)
with principal offices at 3110 Hayes Road, #300, Houston, Texas 77082.
7-Eleven, Inc. and Cardtronics, in consideration of the mutual promises set
forth herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1. Background.
1.1 Background and Objectives of the Parties.
(a) The Parties have entered into the Purchase Agreement as of the Effective
Date. The Parties are entering into this Agreement contemporaneously with the
Purchase Agreement.
(b) Cardtronics desires to maintain existing and install new Financial Services
Kiosks in the Stores and offer the Financial Services via the Financial Services
Kiosks, and receive the revenues therefrom, all in accordance with the terms and
conditions of this Agreement.
(c) 7-Eleven desires to receive compensation for allowing the Financial Services
Kiosks to be placed in the Stores in accordance with the terms and conditions of
this Agreement.
1.2 Construction. The provisions of this Section 1 are intended to be a general
introduction to this Agreement and are not intended to be binding on the
Parties.
2. Definitions.
For purposes of this Agreement, the following capitalized terms shall have the
meanings ascribed thereto. Other capitalized terms used in this Agreement are
defined in the context in which they are used and shall have the meanings
therein indicated.
2.1 “Accessway” shall mean the area immediately adjacent to a Financial Services
Kiosk reasonably necessary for a customer to access and use the Financial
Services Kiosk.
2.2 “Advanced Financial Services Functionality” shall mean advanced financial
and other kiosk based service offerings excluding ATM Functionality which as of
the Effective Date consist of: check cashing, money transfer, bill payment,
deposit taking capabilities, and coupon or other promotional activities via
receipt printing or usage of screens, financial institution guest member
verification, financial institution balance and history print, financial
institution account transfers (including share to share, share to loan, loan to
loan, loan to share), financial institution cash advances (cash only), and
financial institution loan payment (cash only and check where available).

1



--------------------------------------------------------------------------------



 



2.3 “Advanced Financial Services Minimums” shall mean that there are installed
and Cardtronics is operating Financial Services Kiosks with Advanced Financial
Services Functionality in no fewer than: 75% of Stores by the fourth anniversary
of the Effective Date.
2.4 “Affiliate” shall mean, with respect to any person, any other person
controlling, controlled by or under common control with such person. The term
“Affiliate” shall not include franchisees or area licensees of 7-Eleven.
2.5 “Agreement” shall mean this Placement Agreement, together with all
schedules, exhibits and attachments hereto, and any modification or amendment
thereto made in accordance with the terms hereof.
2.6 “ATM Functionality” means traditional automated teller machine functions
including cash withdrawals, balance inquiries, account transfers, credit and/or
debit card cash advances, transaction denials, or any other functions agreed to
in writing by both Parties.
2.7 “Branding Partners” means those parties in contractual arrangements with
7-Eleven as of the Effective Date which permit such party to use a 7-Eleven mark
in association with a Financial Services Kiosk, including but not limited to
FSCC, Coop, Citi and TCF. 7-Eleven may agree to designate additional Branding
Partners.
2.8 “Can Sign” shall have the meaning set forth in Section 11.1.
2.9 “Cardtronics Facilities” shall mean all locations where Financial Services
Kiosks are installed other than Stores.
2.10 “Cardtronics Marks” shall have the meaning set forth in Section 9.3(a).
2.11 “Cardtronics Services” shall mean the Financial Services and other services
provided by Cardtronics in accordance with this Agreement.
2.12 “Cardtronics Software” shall mean and include the software that is both
(i) owned by or licensed to Cardtronics or its Affiliates, or their respective
subcontractors or third party vendors, as of the Effective Date, or subsequently
developed by Cardtronics or its Affiliates (or by third party vendors for
Cardtronics or its Affiliates), or their respective subcontractors or third
party vendors, and any new software subsequently purchased or licensed by
Cardtronics or its Affiliates, or their respective subcontractors, from third
parties, including (to the extent such right to the software was given to
Cardtronics or its Affiliates or their respective subcontractors as part of the
purchase or license), source code, object code and documentation relating to
such software and any modifications, enhancements, revisions or supplements to
such owned, developed, purchased or licensed software from time to time, and
(ii) used to provide the Financial Services. As between the Parties and their
Affiliates, Cardtronics shall own all right, title and interest in and to the
Cardtronics Software.
2.13 “Claims” shall have the meaning set forth in Section 16.4.
2.14 “Competitor” shall mean any entity that sells grocery and/or prepared food
products or other basic products and services, including gasoline, emphasizing
convenience, in a manner

2



--------------------------------------------------------------------------------



 



substantially similar to 7-Eleven, including but limited to convenience store
operations, retail gasoline/convenience facilities operated by either major oil
companies or retail companies, either forecourt or off premises, and drugstores.
By way of example, while not intended to be an exhaustive list, the following
are examples of companies classified as Competitors of 7-Eleven; (i) any
location selling gasoline that also offers convenience products; (ii) drugstores
such as Walgreen’s, CVS, and Rite Aid; and (iii) any convenience store.
2.15 “Confidential Information” shall have the meaning set forth in
Section 10.1.
2.16 “Customer Data” shall mean and include all Transaction or membership data
and personally identifying or other customer information (such as names,
addresses, social security numbers, dates of birth, home or work telephone
numbers and employers) obtained as a direct result of a person’s registration
for, purchase, attempted purchase and/or utilization of, the Financial Services
on or via the Financial Services Kiosks. As between the parties, any Customer
Data obtained as a result of the Cardtronics Services shall be owned by
Cardtronics.
2.17 “Disclosing Party” shall have the meaning set forth in Section 10.1.
2.18 “Effective Date” is the date defined as such in the first paragraph of this
Agreement.
2.19 “Exclusive Rights” shall have the meaning set forth in Section 3.1.
2.20 “Financial Services” shall mean the ATM Functionality and Advanced
Financial Services Functionality services and products offered via the Financial
Services Kiosks as set forth on Schedule A, and any other services and products
offered via the Financial Services Kiosks in accordance with the terms and
conditions of this Agreement.
2.21 “Financial Services Change” shall have the meaning set forth in
Section 7.2.
2.22 “Financial Services Kiosk” shall mean each kiosk (including hardware and
software) together with any and all other equipment, fixtures, and signage (if
affixed to the Financial Services Kiosk or part of the surround) used to provide
either ATM Functionality or Advanced Financial Services Functionality.
2.23 “Financial Services Kiosk Area” shall mean that space within a Store
necessary for placement of the Financial Services Kiosk, which shall be
designated in accordance with Section 3.8.
2.24 “Financial Services Kiosk Project” shall mean the development,
installation, testing, operation and maintenance of Financial Services Kiosks.
2.25 “Franchisee Amendment” shall have the meaning set forth in Section 3.2.
2.26 “Intellectual Property Rights” shall mean all industrial, intellectual
property or other rights of a person in, to or arising out of (a) United States
or foreign patents and all corresponding rights throughout the world, or
applications therefor and all reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof, (b) inventions (whether patentable
or not in any country), ideas, conceptions (including invention disclosures and

3



--------------------------------------------------------------------------------



 



whether or not reduced to practice), industrial designs, improvements, trade
secrets, proprietary information, know-how, technology and technical data,
(c) copyrights, mask works, copyright registrations, mask work registrations and
applications therefor in the United States or any foreign country, and all other
rights corresponding thereto throughout the world, (d) United States or foreign
registered or common law trademarks, service marks, trade dress, trade names,
logos, intent-to-use registrations or notices, and applications to register or
use any of the foregoing anywhere in the world, (e) trade secrets and
Confidential Information, (f) any other proprietary rights in technology,
including software, all source and object code, algorithms, architecture,
structure, display screens, layouts, inventions, development tools and all
documentation and media constituting, describing or relating to the above,
including, without limitation, manuals, memoranda, records, business
information, or trade marks, trade dress or names, anywhere in the world, and
all rights necessary for the worldwide development, manufacture, modification,
enhancement, creation of derivatives thereof, sale, licensing, use,
reproduction, publishing and display of such technology or other asset and all
modifications and enhancements thereto and derivatives thereof and (g) all
rights to sue or recover and retain damages, costs and attorneys’ fees for
present and past infringement of any of the foregoing.
2.27 “Minimum Store Commitment” shall have the meaning set forth in Section 3.7.
2.28 “Party” shall mean either 7-Eleven or Cardtronics and “Parties” means both
7-Eleven and Cardtronics.
2.29 “Person” shall mean an individual, corporation, partnership, limited
liability company, association, trust, unincorporated organization or other
entity.
2.30 “Purchase Agreement” shall mean the Asset Purchase Agreement of even date
herewith between the Parties for the sale by 7-Eleven and Vcom Financial
Services, Inc. to Cardtronics of assets relating to the Financial Services Kiosk
Project and an assumption of certain liabilities related to such assets.
2.31 “Receiving Party” shall have the meaning set forth in Section 10.1.
2.32 “Remodeling” shall mean removal, rearrangement and/or addition of shelving
or other merchandising equipment and facilities, the installation of electrical,
data communication, and other service with appurtenant outlets and any other
improvements or alterations necessitated by installation, preparation or
construction of a Financial Services Kiosk Area, in an existing Store. For the
avoidance of doubt, build out of a new Store shall not constitute Remodeling.
2.33 “Removal” shall mean the removal of a Financial Services Kiosk upon
expiration or termination of this Agreement pursuant to Section 18.7.
2.34 “Root Cause Analysis” means the formal process used by Cardtronics to
diagnose the underlying cause of problems at the lowest reasonable level so that
corrective action can be taken that shall eliminate repeat failures.
2.35 “7-Eleven Marks” shall have the meaning set forth in Section 9.3(b).

4



--------------------------------------------------------------------------------



 



2.36 “Service Level Credits” means the liquidated damages to which 7-Eleven is
entitled (including any applicable multipliers) when Service Level Defaults
occur as set forth in Schedule D.
2.37 “Service Level Default” means a failure to achieve the Service Level or
failure to avoid Increased Impact specified in Schedule D.
2.38 “Service Levels” means the standards for performance, availability,
reliability, quality and responsiveness that Cardtronics will be required to
meet in Cardtronics’s performance of the Cardtronics Services as set forth in
Schedule D.
2.39 “Stores” shall mean the 7-Eleven corporate operated stores and 7-Eleven
franchisee stores in the Territory (which Stores are identified on Schedule B
hereto), together with all additional convenience stores or franchises in the
Territory acquired or controlled by 7-Eleven after the Effective Date of this
Agreement, whether or not such convenience stores or franchises are branded as
“7-Eleven” stores, but excluding certain stores excluded pursuant to the terms
of Section 3.2, as well as all stores consisting of less than 500 square feet,
except that any such stores of less than 500 square feet which by mutual written
agreement are designated as constituting Stores shall nevertheless qualify as
“Stores”.
2.40 “Taxes” shall mean taxes, assessments, fees and other governmental charges
imposed on or with respect to the ownership and operation of the Financial
Services Kiosks, including income, profits, gross receipts, net proceeds, ad
valorem, value added, turnover, sales, use, property, personal property
(tangible and intangible), environmental, stamp, leasing, lease, user, excise,
duty, franchise, transfer, registration, license, withholding, social security
(or similar), unemployment, disability, payroll, employment, excess profits,
occupational, severance, estimated or other charge of any kind whatsoever,
including any interest penalty or additions thereto, whether disputed or not;
provided, however, that in no event shall Taxes include or be deemed to include
(i) property or ad valorem taxes related to any tangible property or asset not
sold and conveyed to Cardtronics in accordance with the Purchase Agreement, or
(ii) any income, franchise, margin or other taxes of any kind assessed upon
income or revenues of 7-Eleven or its franchisees, including but not limited to
income or revenues received by 7-Eleven or its franchisees in respect of the
Financial Services Kiosks.
2.41 “Term” shall have the meaning set forth in Section 18.1.
2.42 “Territory” shall mean the United States of America.
2.43 “Transaction” shall mean the execution of a transaction by a customer on a
Financial Services Kiosk, including by way of example, and without limitation, a
cash withdrawal, balance inquiry, account transfer, cashing of a check, bill
payment or purchase of telecommunications products by a person at a Store using
a Kiosk.
2.44 “Transaction Fees” shall have the meaning set forth in Section 8.1.
2.45 “Vault Cash” shall mean cash contained in a Financial Services Kiosk.

5



--------------------------------------------------------------------------------



 



2.46 “Vault Cash Loss” means a single occurrence of the loss of Vault Cash in
excess of [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT
REQUEST] from a single Financial Services Kiosk. Vault Cash Losses include
stolen, lost or destroyed Vault Cash and negotiable instruments. Vault Cash
Losses, to the extent that they are not directly attributable to 7-Eleven or its
franchisees, or its or their employees or agents, as provided in Section 15.2,
does not include any loss of Vault Cash occurring outside the Financial Services
Kiosk, such as losses occurring to Vault Cash while in transit or in storage at
a vault or similar location away from a Store. The amount of a Vault Cash Loss
does not include the face value of stolen, lost or destroyed negotiable
instruments or other non-cash items of value, or to the extent that they are not
directly attributable to 7-Eleven or its franchisees, or its or their employees
or agents, as provided in Section 15.2, any loss of any nature to the extent
such loss results from (a) equipment malfunction; (b) mistakes in Financial
Services Kiosk loading including, without limitation, currency dispensed due to
misloaded denominations, misconfigured cassettes, or misloaded cassettes;
(c) currency dispensed due to mistake or fraudulent instruction manually or
electronically transmitted to the Financial Services Kiosk; (d) discrepancies
between network reports and Financial Services Kiosk bill counter totals (in the
event of such discrepancies, bill counter totals will be deemed conclusive); (e)
Cardtronics’ mistakes in verification; (f) access by third persons (i.e. persons
other than 7-Eleven or its franchisees, or its or their employees or agents),
whether authorized or unauthorized, unless such access was made possible by the
intentional act or omission of 7-Eleven or its franchisees, or its or their
employees or agents, described in Section 15.2); (g) the use of magnetic debit
and credit cards; (h) the presence of excess currency (commonly called “side
cash”), or items of value not specifically intended to be present at the
Financial Services Kiosk location; (i) burglary; or (j) damage from breakage and
vandalism.
2.47 “Vault Cash Loss Liability Limit” means the maximum amount of 7-Eleven’s
liability for a Vault Cash Loss and such amount is [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST] per Vault Cash Loss.
2.48 “Viruses” shall mean viruses, contaminants or similar items.
3. Installation of Financial Services Kiosks in Stores.
3.1 Financial Services Kiosk Exclusivity.
(a) Subject to the other terms and conditions herein, Cardtronics shall have the
exclusive right to install and operate Financial Services Kiosks offering
Advanced Financial Services Functionality and the exclusive right to install and
operate Financial Services Kiosks providing only ATM Functionality in each Store
(which shall be deemed to include the leasehold or property which is part of the
operation of the retail 7-Eleven Store) for a period of ten (10) years.
Cardtronics shall provide 7-Eleven written notice if it intends to temporarily
or permanently cease providing Advanced Financial Services Functionality in
whole or in part. Notwithstanding anything to the contrary in this
Section 3.1(a): (i) if at any time Cardtronics is no longer operating any
Financial Services Kiosks with Advanced Financial Services Functionality, its

6



--------------------------------------------------------------------------------



 



exclusive rights as to Advanced Financial Services Functionality shall terminate
and 7-Eleven may thereafter install and operate Financial Services Kiosks
offering Advanced Financial Services Functionality (but not ATM Functionality);
(ii) if at any time after the fourth anniversary of the Effective Date,
Cardtronics is no longer offering a product or service as part of Advanced
Financial Services Functionality in at least enough Stores to meet the Advanced
Financial Services Minimums, its exclusive rights as to that product or service
shall terminate and 7-Eleven may thereafter install and operate Financial
Services Kiosks offering such product or service (but not ATM Functionality or
other products or services to which Cardtronics maintains exclusivity rights);
and (iii) if Cardtronics has not installed Financial Services Kiosks with
Advanced Financial Services Functionality in all Stores after the fourth
anniversary of the Effective Date, and Cardtonics has failed to meet the
Advanced Financial Services Minimums, and Cardtronics has not obtained
7-Eleven’s approval of Cardtronics’ plan to install Financial Services Kiosks
with Advanced Financial Services Functionality in the remaining Stores, its
exclusive rights as to such Stores where no Financial Services Kiosks with
Advanced Financial Services Functionality have been installed shall terminate.
With respect to (ii) or (iii), if Cardtronics wants to retain the applicable
exclusivity, Cardtronics will present a plan prior to the end of the four year
period and obtain 7-Eleven’s approval of such plan. 7-Eleven will not
unreasonably withhold, condition, or delay such approval.
(b) With respect to any acquisitions or franchise arrangements wherein 7-Eleven
acquires Stores after the Effective Date with existing ATM obligations and/or
7-Eleven has not yet installed or converted such locations to the 7-Eleven
network infrastructure, network and utility facilities, and taken any other
necessary actions required of 7-Eleven hereunder in order to enable Cardtronics
to install and operate Financial Services Kiosks in such Stores, Cardtronics’
exclusive right to install and operate Financial Services Kiosks in such Stores
shall not apply until (i) such existing ATM obligations have expired,
(ii) 7-Eleven has converted such Store to the 7-Eleven network infrastructure or
Cardtronics has agreed to arrange for alternative communications infrastructure
at its sole expense (such agreement at Cardtronics sole and exclusive
discretion); and (iii) Cardtronics has installed and is operating a Financial
Services Kiosk in such newly acquired Store(s). 7-Eleven agrees to provide
Cardtronics notice as to all such locations when the conditions of both (i) and
(ii) have been satisfied. 7-Eleven agrees not to extend or otherwise renew any
such existing ATM obligations as described herein. For avoidance of doubt, after
Cardtronics has received the notice as contemplated herein that it can install a
Financial Services Kiosk in accordance with this Section, 7-Eleven shall have no
obligation to remove any existing ATMs in Stores after pre-existing obligations
have expired until Cardtronics has installed and is operating a Financial
Services Kiosk at such location unless space limitations in the Store require
the removal of the existing ATM in order to install the Financial Services
Kiosk. If space limitations in the Store require the removal of the existing ATM
in order to install the Financial Services Kiosk, Cardtronics shall notify
7-Eleven when it has a Financial Services Kiosk ready to install, and the
parties shall reasonably cooperate to schedule and perform the removal of the
existing ATM by the ATM vendor and installation of the Financial Services Kiosk
by Cardtronics in a manner that results in minimum ATM downtime and impact to
ATM availability for 7-Eleven customers. All Cardtronics’ rights in this
Section 3.1 shall be referred to as the “Exclusive Rights”.
(c) In the event that 7-Eleven exercises it right to terminate either this
Agreement or any Store location in accordance with this Agreement or Schedule D,
the Exclusive Rights granted in

7



--------------------------------------------------------------------------------



 



this Section 3.1 shall likewise terminate.
3.2 Financial Services Kiosk Installation. Subject to the other terms and
conditions herein, Cardtronics shall install, operate and maintain one or more
Financial Services Kiosks with ATM Functionality in the Financial Services Kiosk
Area in each Store, except that either party may request approval of the other
party for the exclusion of any Store from these obligations if the Financial
Services Kiosk has repeatedly been subject to vandalism or burglary (which
approval shall not be unreasonably withheld, conditioned or delayed), and upon
such approval, such Stores shall be deemed excluded from such obligations and
from Cardtronics Exclusive Rights and all other rights. For security reasons,
Cardtronics shall have the right to bolt Financial Services Kiosks to the floors
of Stores. However, in no event shall Cardtronics be obligated to install any
Financial Services Kiosks in any Stores from and after such time when there
shall remain three (3) years or less in the Term, taking into account any
renewal of the Term pursuant to Section 18.2; and provided, further, that
Cardtronics’ Exclusive Rights and all other rights and obligations under this
Agreement shall terminate as to that Store, and any new Stores opened
thereafter, upon its election not to install, operate or maintain a Financial
Services Kiosk as to such Store pursuant to and as provided in this sentence.
Notwithstanding any requirement to the contrary, Cardtronics may (but shall not
be obligated to) install Financial Services Kiosks with Advanced Financial
Services Functionality in addition to ATM Functionality, in each
corporate-operated Store and, if the franchisee has executed a Franchisee
Amendment as contemplated in Section 3.4, in such franchisee-operated Store.
Notwithstanding the foregoing, but subject as hereinafter provided, Cardtronics
shall not have any right or option to install a Financial Services Kiosk in a
Store, and such right or option shall not apply, for so long as 7-Eleven is
subject to any conflicting contractual or other legal restriction, or if such
Store has physical limitations, preventing or materially limiting the operation
of a Financial Services Kiosk in such Store; provided, however, that the
foregoing provisions of this sentence shall be inapplicable with respect to any
Store in which a Financial Services Kiosk is located as of the date of this
Agreement. For Stores opened after the Effective Date, 7-Eleven shall give
Cardtronics sixty (60) days notice of the date on which a Financial Services
Kiosk is to be installed, and Cardtronics shall install and operate a Financial
Services Kiosk in the Financial Services Kiosk Area of the Store within thirty
(30) days if such Store was included in the preceding quarterly forecast, and
within sixty (60) days if such Store was not included in the preceding quarterly
forecast (“Install Date”). In order to insure that the Financial Services Kiosk
is operating upon the opening or conversions of a Store, 7-Eleven and
Cardtronics will use good faith efforts to mutually develop a rolling forecast
on a quarterly basis, estimating 7-Eleven’s required Financial Services Kiosk
needs, as well as the need for the installation of Financial Services Kiosk by
Cardtronics, based on 7-Eleven’s anticipated number of new Stores and Store
closures during the Term of this Agreement. The mutual forecast provided herein
will represent the parties’ estimate of 7-Eleven’s requirements; provided that,
nothing herein shall obligate Cardtronics to supply any such Financial Services
Kiosks until Notice as provided in Section 3.4 is actually provided by 7-Eleven.
7-Eleven makes no warranty as to the accuracy or completeness of the Forecasts.
Cardtronics acknowledges and agrees that the Forecasts are solely for
informational purposes and that the Forecasts will not obligate 7-Eleven in any
manner. If either (a) Cardtronics refuses or fails to timely install or operate
a Financial Services Kiosk in a Store when required to do so in accordance with
the terms of this Agreement, or (b) Cardtronics fails to provide the maintenance
services set forth in Section 5 herein as to a Financial Services Kiosk in a
Store, then (i) subject to and in accordance with Section 18.3, 7-Eleven may
terminate Cardtronics’

8



--------------------------------------------------------------------------------



 



Exclusive Rights and all other rights and obligations hereunder with respect to
such Store in the same manner and with the same effect as if such date were the
expiration date of this Agreement as to such Store, and (ii) Cardtronics shall
remove any Financial Services Kiosk from such Store in accordance with
Section 18.7 herein.
3.3 Advanced Financial Services Functionality. In addition to other elections
which may be made by Cardtronics in its good faith business judgment pursuant to
this Agreement as provided above, Cardtronics may in its good faith business
judgment elect to replace the existing Financial Services Kiosks providing
Advanced Financial Services Functionality in some or all of the Stores in which
same are located, with Financial Services Kiosks not offering Advanced Financial
Services Functionality, or to otherwise discontinue the offering of Advanced
Financial Services Functionality, and to decline to install new Financial
Services Kiosks providing Advanced Financial Services Functionality in future
installations, and to instead install Financial Services Kiosks not providing
Advanced Financial Services Functionality.
3.4 Lessor Consents and Franchisee Participation. Cardtronics expressly
acknowledges that certain of the Stores may be leased by 7-Eleven or its
Affiliates or operated by 7-Eleven’s franchisees, or both. Any such Store
existing on the Effective Date and not listed on Schedule B shall also be
subject to the Exclusive Rights and terms and conditions set forth in
Section 3.1 unless (i) in the case of a leased Store, the lessor has not
consented, if necessary under the terms of the lease, to the installation and
operation of a Financial Services Kiosk, and (ii) in the case of a franchised
Store, the franchisee has not executed a franchisee amendment providing for the
installation and operation of a Financial Services Kiosk in such Store, in a
form reasonably acceptable to 7-Eleven (a “Franchisee Amendment”). 7-Eleven
shall request, and shall use good faith efforts to obtain, such consents and
Franchisee Amendments, but 7-Eleven’s failure to obtain any such consents or
Franchisee Amendments despite such request and efforts shall not constitute a
default under this Agreement. Nothing in this Section 3.4 shall require 7-Eleven
to expend any out of pocket amounts, or incur any additional obligation or
liability, for the purpose of securing a lessor consent or a Franchisee
Amendment. Other than the lessor or franchisee consents, Cardtronics shall be
responsible for obtaining any consents, licenses, permits or approvals necessary
to install and operate Financial Services Kiosks and provide Financial Services,
but Cardtronics shall have no obligation to obtain any of the consents,
licenses, permits and approvals necessary to build, alter, occupy, use or
operate the Stores.
3.5 Transition of ATM Services to Cardtronics. The Parties shall adhere to any
procedures, schedules and requirements as may be mutually agreed in a transition
plan executed by both parties describing the transition of the Financial
Services to Cardtronics (the “Transition Plan”).
3.6 Installation of Financial Services Kiosks. Cardtronics shall minimize
disturbances to Store operations during Cardtronics’ installation of any
Financial Services Kiosks. Such installation shall not take place during any
period of peak operation of the Store as reasonably designated by 7-Eleven by
prior notice to Cardtronics. Cardtronics and 7-Eleven shall mutually agree on
the schedule for installation, removal, or movement of any Financial Service
Kiosk. Cardtronics and 7-Eleven shall work together to allow 7-Eleven adequate
time to address communications, POP, advertising, etc. with respect to the
applicable Functionality that exists on the Financial Service Kiosk in each
location.

9



--------------------------------------------------------------------------------



 



3.7 Store Commitment. 7-Eleven agrees that Cardtronics’ Exclusive Rights in this
Agreement shall apply to at least [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPERATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIALITY TREATMENT REQUEST] Stores during the Term (“Minimum Store
Commitment”). In the event that due to any Store closing, or any sale of a Store
to a purchaser who or which does not assume 7-Eleven’s obligations under this
Agreement as applicable to such Store, there are not sufficient Stores available
to Cardtronics to meet the Minimum Store Commitment in accordance with this
Agreement during the period after the Effective Date and prior to termination of
Cardtronics’ rights as to such Store under this Agreement, 7-Eleven shall pay
Cardtronics the amount of [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY
TREATMENT REQUEST] per month for each Store below the Minimum Store Commitment
which was not available to Cardtronics, for each full month from and after such
reduction below the Minimum Store Commitment until the date on which sufficient
Stores are available to meet the Minimum Store Commitment again, as liquidated
damages for 7-Eleven’s failure to meet the Minimum Store Commitment. Further,
the Southwest Convenience Store locations shall at all times count towards the
Minimum Store Commitment and in the event that the Store count falls below
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST] after the
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST] year of the
Term, all locations once Cardtronics has declined to install a Financial
Services Kiosk shall also count towards the Minimum Store Commitment. The
Minimum Store commitment shall be reduced by one for each Store at which
Cardtronic’s Exclusive Rights are terminated pursuant to this Agreement.
Further, the Minimum Store Commitment shall be temporarily reduced for each
Store subject to payments of liquidated damages under Section 3.9(b).
3.8 Financial Services Kiosk Area. 7-Eleven shall designate the Financial
Services Kiosk Area in each Store in its sole discretion, except that such
location must be in the merchandising area and comply with the specifications as
set forth on Schedule C. 7-Eleven hereby grants Cardtronics a limited license to
use the Financial Services Kiosk Area solely to install and operate the
Financial Services Kiosks, and exercise and perform its other rights and
obligations under this Agreement, during (and as and solely to the extent
contemplated by this Agreement, after) the Term and for no other purpose.
3.9 Remodeling Etc.
(a) If Remodeling is required (due to the type of kiosk, the type of required
surround or any other Cardtronics requirements) for the installation of any
Financial Services Kiosk in any Financial Services Kiosk Area, Cardtronics shall
so notify 7-Eleven, and 7-Eleven shall, in coordination with Cardtronics,
(a) prepare all necessary building and construction plans and specifications,
(b) obtain all necessary permits, licenses and/or approvals and (c) complete the
Remodeling. Cardtronics shall promptly reimburse 7-Eleven for all necessary out
of pocket costs incurred by 7-Eleven in connection with Remodeling. 7-Eleven
shall reasonably cooperate with

10



--------------------------------------------------------------------------------



 



Cardtronics in regards to any necessary removals, moves or reinstallations of
Financial Services Kiosks.
(b) If 7-Eleven or any of its franchisees remodels, reconstructs, improves,
alters or relocates (“Updates”) any Financial Services Kiosk Area, or any Store
location that will impact any Financial Services Kiosk Area, 7-Eleven shall so
notify Cardtronics, and Cardtronics shall, in coordination with 7-Eleven,
coordinate any necessary removals, moves, and/or reinstallations. In the event
that 7-Eleven chooses to Update a substantial number of stores (more than
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST] of the
Stores) at the same time, and such remodeling is not due to circumstances beyond
7-Eleven’s reasonable control, and such Updates require the Stores to be closed
for [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST] or more
consecutive days, then 7-Eleven, as Cardtronics sole and exclusive remedy, shall
pay Cardtronics liquidated damages in the sum of $[CONFIDENTIAL MATERIAL OMITTED
AND FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
CONFIDENTIALITY TREATMENT REQUEST] per Store per day.
(c) In all other events, the party either requesting or causing the necessity
for a removal, move, and/or reinstallation shall bear the costs, including costs
of removal, shipment and storage.
3.10 Store Closings. In the event that (a) 7-Eleven, in its sole discretion,
permanently ceases retail operation of a Store, (b) an applicable law or
regulation prevents, prohibits or materially restricts a Store from operating a
Financial Services Kiosk or (c) a Franchisee Amendment terminates, then in each
case 7-Eleven’s and Cardtronics’ obligations under this Agreement with regard to
such Store shall terminate as of the date of such cessation of operation, date
of effectiveness of the law or termination, as applicable. 7-Eleven shall
provide Cardtronics with no fewer than ninety (90) days’ advance written notice
of such cessation and shall notify Cardtronics in writing of any such
termination within ten (10) days of its receipt of written notice thereof.
Removal of the Financial Services Kiosk from the affected Store shall be made
pursuant to Section 18.7. Cardtronics shall provide 7-Eleven at least three
(3) days written notice of the date it desires to remove the Financial Services
Kiosk, and Cardtronics shall not commence removal without 7-Eleven’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. Any such Store closings shall not reduce the Minimum Store
Commitment as set forth in Section 3.7.
3.11 Security and Access to Stores. Cardtronics shall at all times substantially
comply with 7-Eleven’s and 7-Eleven’s franchisees’ security and access policies
as such may be in effect and are identified or provided in writing to
Cardtronics from time to time at each Store, within a reasonable period of time
(but in no event less than 30 days) after Cardtronics receives such written
notice of such policies or change thereto. Cardtronics shall abide by all
7-Eleven and franchisee rules and regulations as such may be in effect from time
to time and are identified or provided in writing to Cardtronics while on Store
premises, including, but not limited to (a) safety, health and hazardous
material management rules, (b) rules prohibiting misconduct on Store premises
such as use of physical aggression against persons or property, harassment,

11



--------------------------------------------------------------------------------



 



security and theft and (c) any other standards and procedures adhered to by
employees of 7-Eleven and its Affiliates and their respective subcontractors.
Each Party shall take all reasonable precautions to ensure safe working
procedures and conditions during and in connection with such Party’s operations
while on Store premises. Any Cardtronics employees or subcontractors who access
Stores or other facilities of 7-Eleven or its vendors may be required to sign a
separate access agreement prior to admittance to such facilities.
3.12 Content Requirements and Restrictions. Cardtronics shall at all time comply
with the provisions set forth in Section 7.4, and any additional requirements
that may be set forth in Schedule E.
3.13 Network Agreements. Cardtronics has assumed certain interchange, financial
network and similar agreements relating to the operation of the Financial
Services Kiosks which were entered into by 7-Eleven prior to the date of this
Agreement. All of the foregoing agreements are hereinafter collectively called
“Network Agreements”. 7-Eleven agrees that it and its franchisees will perform
any obligations identified in Schedule H which pertain solely to the operation
or ownership of the Stores in such Network Agreements.
3.14 Networks. Cardtronics shall throughout the Term maintain participation in a
broad enough range of national and/or regional EFT networks such that cards are
accepted by the Financial Services Kiosk at a rate consistent with 7-Eleven’s
historical experience.
3.15 Quarterly Meetings. The Parties shall engage in quarterly meetings as set
forth in Schedule G.
4. Equipment.
4.1 Financial Services Kiosk Specifications. Cardtronics reserves the right to
select the make and model of Financial Services Kiosks for installation or to
hereafter substitute other makes and models Financial Service Kiosks installed
in any Financial Services Kiosk Area, so long as any such substitute Financial
Services Kiosk (a) has permitted functionality, (b) meets the specifications set
forth in Schedule C, as may be amended from time to time to conform to legal
requirements, or by mutual agreement, (c) does not place any additional burden
on the Store’s structural or utility systems, including without limitation
electrical and telephone systems, and (d) has a similar appearance in color and
design that is comparable to the existing 7-Eleven ATM base. 7-Eleven shall
provide or cause to be provided the Financial Services Kiosk Areas in the Stores
in accordance with this Agreement. Cardtronics shall inform 7-Eleven of the
vendor and model number (or other means of equipment identification) and space
requirements for normal operation, maintenance and service of the Financial
Services Kiosk, its immediate surrounds or fixtures, its signage required to be
provided pursuant hereto and related equipment selected by Cardtronics prior to
the commencement of installation of any Financial Services Kiosk.
Notwithstanding the foregoing, or any other provision of this Agreement to the
contrary, however, the Financial Services Kiosks and equipment purchased from
7-Eleven shall be deemed to comply with this Agreement in all respects, and for
all purposes under this Agreement as of the Effective Date.

12



--------------------------------------------------------------------------------



 



4.2 Periodic Replacement. Cardtronics shall replace Financial Services Kiosks as
mutually determined necessary in the quarterly meeting with 7-Eleven described
in Schedule G.
4.3 Standards; Warranties. Cardtronics represents and warrants that it shall
perform all its obligations hereunder with promptness and diligence, and in a
good and workmanlike manner and in accordance with industry standards for well
managed financial services operations.
4.4 Removal of Money Order Functionality. 7-Eleven shall have caused to be
executed a Task Order with NCR to remove all money order printers and other
money order functionality equipment or software, and take such other steps as
are needed to terminate money order functionality, from the Financial Services
Kiosks offering such functionality as soon as reasonably possible, but in any
event within one (1) year after the Effective Date. The costs associated with
respect to the Task Order shall be the responsibility of 7-Eleven. 7-Eleven
shall have no further responsibility with respect to the money order printers or
the Financial Services Kiosks associated with the removal of money order
functionality, and NCR shall be responsible for performing the Task Order. Any
Down Time (as defined in Schedule D) of a Financial Services Kiosk caused by NCR
in connection with the Task Order shall be excluded in calculating the
“Availability” of said Financial Services Kiosk.
5. Maintenance of Financial Services Kiosks.
5.1 Cardtronics to Provide Maintenance. Cardtronics shall provide, or cause to
be provided, at its own expense, maintenance of each Financial Services Kiosk.
Cardtronics shall not unduly hinder the operations of the Stores while
performing its maintenance duties. Cardtronics shall supply 7-Eleven with the
name, address and telephone number of its subcontractors responsible for
maintenance for purposes of identification. Cardtronics or its designated
service agents or subcontractors shall have the right to enter a Store during
such Store’s normal business hours to perform the maintenance required hereby.
5.2 Definition of Maintenance.
(a) Cardtronics. For purposes of this Agreement, the terms “maintain” and
“maintenance” of Financial Services Kiosks shall include cleaning, repair
(whether or not defects are covered by manufacturer’s warranties), parts
installation, parts replacement and replenishment of the supply of Vault Cash
(as that term is defined in Section 15.2), as well as all labor in connection
with each of the foregoing. Cardtronics shall maintain adequate amounts of Vault
Cash in each Financial Services Kiosk at all times. “Adequate amounts of Vault
Cash” means that amount of cash required for each Financial Services Kiosk to
satisfy customer withdrawals made between replenishments of cash by Cardtronics
in conformance with the service levels set forth in Schedule D. Cardtronics
shall be responsible for required data communications lines from the Financial
Services Kiosk to the Store router or switch, and all telephone hook-up, data
line and/or communications network charges.
(b) 7-Eleven. 7-Eleven shall maintain the Store space surrounding the Financial
Services Kiosk Area in a reasonably neat and orderly condition and free of
obstructions. 7-Eleven, at its sole expense, shall cause to be installed,
maintained, and available for Cardtronics’ use from and after the Install Date,
on a plug in basis, required data communication lines installed to the Store

13



--------------------------------------------------------------------------------



 



router or switch, and electric lines necessary or appropriate for or in
connection with the operation of the Financial Services Kiosks. The cost of all
utilities shall be borne by 7-Eleven.
5.3 Failure to Maintain Financial Services Kiosks. Cardtronics agrees to be
bound by the service level provisions set forth in Schedule D.
6. Personnel.
6.1 Qualifications of Cardtronics Employees and Subcontractors. Cardtronics
agrees that the employees and subcontractors it assigns to perform any services
relating to the Financial Services Kiosks in Stores (which may at Cardtronics’
option be Affiliates of Cardtronics) shall be personnel reasonably qualified for
the services they are to perform.
6.2 Replacement of Cardtronics Employees and Subcontractor Employees. 7-Eleven
shall give written notice to Cardtronics if 7-Eleven (i) reasonably determines
that any of Cardtronics’ employee’s or subcontractor’s employee’s performance is
materially deficient, or (ii) discovers that there have been material
misrepresentations by or concerning the employee or subcontractor employee.
Cardtronics shall then promptly investigate the situation and develop a plan to
resolve any issues. If the issues are not resolved within a reasonable period
(taking into account the harm or potential harm to 7-Eleven), then Cardtronics
will replace the employee or subcontractor employee with a person satisfying the
criteria set forth in Section 6.1. Nothing in this provision shall be deemed to
give 7-Eleven the right to require Cardtronics to terminate the employment of
any of Cardtronics’ employees or subcontractor’s employees; rather, it is
intended to give 7-Eleven only the right to require that Cardtronics or such
subcontractor discontinue using an employee in the performance of the services
relating to the Financial Services Kiosk Project.
7. Cardtronics Services.
7.1 Provision of Cardtronics Financial Services. Cardtronics shall provide the
Financial Services at the Stores, subject to the terms and conditions contained
in this Agreement (including without limitation the terms and conditions of
Section 3.1 of this Agreement) and any applicable Schedules. Cardtronics shall
provide and/or obtain all facilities, personnel and other resources as are
necessary to provide the Cardtronics Services, the costs of which shall be borne
by Cardtronics, except as otherwise expressly provided in this Agreement.

14



--------------------------------------------------------------------------------



 



7.2 Financial Services Changes. After the Effective Date, the parties will meet
quarterly to discuss potential new product and/or service opportunities as
Advanced Financial Services Functionality. Cardtronics shall have no right to
add new products or services to the Financial Services Kiosks without 7-Eleven’s
prior written consent, which may be withheld in 7-Eleven’s sole discretion.
However, Cardtronics shall have the right to (i) discontinue or materially
reduce any Financial Services on the Financial Services Kiosks deployed in the
Stores, or (ii) materially modify or enhance any Financial Services on the
Financial Services Kiosks deployed in the Stores (collectively “Financial
Services Changes”), all in its good faith business judgment, and in each case
without the prior written consent of 7-Eleven. 7-Eleven shall have no obligation
to share in any development or implementation costs relating to any Financial
Services Change proposed by Cardtronics. Cardtronics may not implement any
changes involving any Alternative Revenue Streams (or “ARS”) as described in
Schedule E without 7-Eleven’s prior written approval which approval shall be in
7-Eleven’s sole discretion, except as may be otherwise provided in Schedule E
with respect to adding BINs on existing agreements.
7.3 Use of Subcontractors. Subject to Section 6 and all other terms of this
Agreement, Cardtronics may delegate or subcontract any of its obligations under
this Agreement without the prior consent of 7-Eleven; provided however, that
Cardtronics may not delegate or subcontract any of its obligations hereunder to
a Competitor of 7-Eleven without 7-Eleven’s prior written consent. With respect
to any obligations of Cardtronics under this Agreement performed by
subcontractors, Cardtronics will remain responsible for such obligations to the
same extent Cardtronics would be responsible for Cardtronics’ employees.
Cardtronics will not disclose to any subcontractor any 7-Eleven Confidential
Information unless and until such subcontractor has agreed in writing to protect
the confidentiality of such information in a manner that is equivalent to that
required of Cardtronics hereunder.
7.4 Cardtronics Service Warranty. Cardtronics represents and warrants to
7-Eleven that Cardtronics’ respective Marks, Financial Services Kiosk screens
and all marketing materials shall not (a) contain or permit to appear any
defamatory or libelous material or material that discloses private or personal
matters concerning any person, without such person’s consent, (b) contain or
permit to appear any messages, data, images or programs that are illegal
(including Internet gambling), contain nudity or sexually explicit content or
are obscene or pornographic (c) contain or permit to appear any messages, data,
images or programs that would violate the intellectual property rights of
others, including, but not limited to, unauthorized copyrighted text, images or
programs, trade secrets or other confidential proprietary information, or
trademarks or service marks used in an infringing fashion. In the event
Cardtronics breaches any of its warranties hereunder, 7-Eleven may require
Cardtronics to immediately remove any or all noncompliant Cardtronics screens
from the Financial Services Kiosk, at 7-Eleven’s sole discretion, until
Cardtronics adequately demonstrates to 7-Eleven that Cardtronics is in full
compliance with the warranties set forth herein. Notwithstanding the foregoing,
in any event, Cardtronics’ failure to remedy the breach after notice as provided
in this Agreement shall be deemed a material breach of this Agreement.
Cardtronics acknowledges and agrees that, as between Cardtronics and 7-Eleven,
Cardtronics will be solely responsible for any claims or other losses associated
with or resulting from the Financial Services, including, without limitation,
any warranty, return or support obligations related to the Financial Services or
any regulatory, statutory, or legal compliance or non-compliance issues related
to the Financial Services. Cardtronics shall provide 7-Eleven with the name and
contact information of an individual who

15



--------------------------------------------------------------------------------



 



will act as a point of contact between 7-Eleven and Cardtronics on all customer
service issues, and Cardtronics will update such information from time to time
as necessary.
7.5 Cardtronics Renegotiations. Cardtronics may renegotiate the terms of any
Cardtronics third party service provider agreement to change maintenance
services provided by such third party in connection with the Financial Services
Kiosk Project as of the Effective Date, without the requirement of prior written
consent of 7-Eleven, provided that Cardtronics remains in compliance with the
standards set forth in this Agreement.
8. Payments and Consideration.
8.1 Cardtronics Transaction Fees. In consideration for the rights granted to it
under the Agreement, Cardtronics shall pay 7-Eleven the transaction fees (the
“Transaction Fees”) in accordance with Schedule E and the Alternate Revenue
Stream payments in accordance with Schedule E-1.
9. Intellectual Property and Software.
9.1 General Knowledge of Parties. Subject to the confidentiality obligations
contained herein, nothing contained in this Agreement shall prevent or preclude
a Party from utilizing the general knowledge, skill or experience acquired by
the Party in the course of performing its obligations under this Agreement.
9.2 Third Party Notices. If a Party receives a notice of infringement, request
for disclosure, subpoena or other inquiry with respect to the other Party’s
Intellectual Property Rights or Confidential Information, it shall, as soon as
practical, notify the other Party in writing. The Party receiving the third
party notice shall not respond to such notices, requests, subpoenas or inquiry
without first so notifying the other Party in writing.
9.3 Trademark Licenses.
(a) Cardtronics hereby grants to 7-Eleven a non-exclusive, non-transferable
(except as set forth in Section 19.3), royalty-free license, during the Term, to
use, display, distribute, perform and publish any trademarks, trade names,
service marks and logos that may be delivered by Cardtronics to 7-Eleven or
otherwise authorized by Cardtronics for use by 7-Eleven (the “Cardtronics
Marks”) for purposes related to this Agreement. Any use of the Cardtronics Marks
by 7-Eleven must be approved in advance in writing by Cardtronics and must also
comply with this Agreement and the then-most recent written usage guidelines, if
any, that are delivered to 7-Eleven by Cardtronics. Whenever 7-Eleven makes use
of any Cardtronics Marks, 7-Eleven shall apply an appropriate legend (where
reasonable) acknowledging that such Cardtronics Marks are the property of
Cardtronics.
(b) 7-Eleven hereby grants to Cardtronics a non-exclusive, non-transferable,
royalty-free license (with sublicensing rights to Branding Partners as provided
for in Section 11.2), during the Term, to use, display, distribute, perform and
publish any trademarks, trade names, service marks and logos that may be
delivered by 7-Eleven to Cardtronics or otherwise authorized by 7-Eleven for use
by Cardtronics (the “7-Eleven Marks”) but only at the Stores and only for
purposes related to this Agreement. Any use of 7-Eleven Marks by Cardtronics
must be

16



--------------------------------------------------------------------------------



 



approved in advance in writing by 7-Eleven and must also comply with this
Agreement and the then-most recent written usage guidelines, if any, that are
delivered to Cardtronics by 7-Eleven. Whenever Cardtronics makes use of any
7-Eleven Marks, Cardtronics shall apply an appropriate legend (where reasonable)
acknowledging that such 7-Eleven Marks are the property of 7-Eleven.
(c) Each of 7-Eleven and Cardtronics represent and warrant to the other that its
respective Marks, internet sites and marketing materials relating to the
Financial Services Kiosk Project shall not contain or permit to appear (a) any
defamatory or libelous material or material that discloses private or personal
matters concerning any person, without such person’s consent, (b) any messages,
data, images or programs that are illegal (including internet gambling), contain
nudity or sexually explicit content or content that is obscene or pornographic
or (c) any messages, data, images or programs that would violate the
Intellectual Property Rights of others, including, but not limited to,
unauthorized copyrighted text, images or programs, trade secrets or other
confidential proprietary information, or trademarks or service marks used in an
infringing fashion.
(d) Cardtronics acknowledges that the 7-Eleven Marks are a symbol of 7-Eleven’s
goodwill. Cardtronics agrees that it shall not use, register or attempt to
register in the Territory, or any other location world wide, any trademark,
trade name, service mark, domain name or company name that contains the word or
letters “7-Eleven,” “Seven Eleven,” or “7-11” or that would cause a likelihood
of confusion with the 7-Eleven Marks.
(e) 7-Eleven acknowledges that the Cardtronics Marks are a symbol of
Cardtronics’ goodwill. 7-Eleven agrees that it shall not use, register or
attempt to register in the Territory, or any other location world wide,
trademark, trade name, service mark, domain name or company name that contains
the word or letters (e.g. “Cardtronics”) or that would cause a likelihood of
confusion with the Cardtronics Marks.
(f) The Financial Services Kiosks may be primarily branded with a trade name
subject to 7-Eleven written approval. Cardtronics may (i) brand the Financial
Services Kiosks located outside the Stores using a different mark in its
discretion; (ii) place other service providers’ brands, logos and marks on the
Financial Services Kiosks located inside or outside the Stores; and (iii) place
the brands, logos or marks of other significant Financial Services Kiosk Project
suppliers on Financial Services Kiosk monitors or other physical parts of the
Financial Services Kiosks located inside or outside the Stores; provided, for
each of the foregoing, the placement of additional brands or logos on the
Financial Services Kiosks shall be selected and approved jointly by the Parties.
Notwithstanding the foregoing, in no event shall any brands or logos of
Competitors of 7-Eleven appear on the Financial Services Kiosks whether on the
exterior surrounds, screens, or receipts or coupons.
(g) Nothing contained in this Agreement shall give either Party any right, title
or interest in or to any Intellectual Property Rights of the other Party, except
for the limited rights expressly granted hereunder.

17



--------------------------------------------------------------------------------



 



10. Confidentiality and Information Security.
10.1 Confidential Information. Each Party (the “Receiving Party”) acknowledges
the claim of the other Party (the “Disclosing Party”) that the Receiving Party
possesses and shall continue to possess information that has been developed or
received by the Disclosing Party, has commercial value in the Disclosing Party’s
business or that of its customers and is not in the public domain. “Confidential
Information” of Cardtronics shall mean (a) all materials of Cardtronics or its
Affiliates, or their respective subcontractors, clearly marked as
“Confidential,” and (b) Customer Data with respect to Cardtronics Services.
“Confidential Information” of 7-Eleven shall mean all materials of 7-Eleven or
its Affiliates or franchisees, or their respective subcontractors, clearly
marked “Confidential” and/or all other information of 7-Eleven or its Affiliates
or franchisees or their respective agents and subcontractors, including
information regarding the operations, facilities and consumer markets of such
parties, all as provided to or obtained by Cardtronics from such parties,
including all media containing any such information (whether on paper, diskette,
CD/ROM, or otherwise) subject to the exceptions in Section10.3.
10.2 7-Eleven agrees that operating data (including without limitation
transaction volumes, pricing, and historical trends) related to the Financial
Services Kiosks at 7-Eleven locations (“7-Eleven Operating Data”) may be used by
Cardtronics solely as set forth in this paragraph. Cardtronics may aggregate
(with other operating data) and de-identify 7-Eleven Operating Data so that it
cannot be related to or otherwise identified with 7-Eleven (“De-identified
Data”) and may use such De-identified Data for its business purposes. More
specifically, Cardtronics will ensure that the De-identified Data does not
include any individual Store identifiers, addresses, zip codes, DMA information,
IP addresses, and any other information that can be used to identify a Store or
7-Eleven. Except as otherwise set forth in this Section, Client will not permit
any 7-Eleven Operating Data, in whole or in part, or a copy thereof to pass into
the possession of any Competitor. Provided, however, for the purposes of raising
funds or communications and or presentations with respect to potential investors
or the investment community, Cardtronics shall be able to identify 7-Eleven as
the source of De-identified Data so long as such data does not include any
individual Store identifiers, addresses, zip codes, DMA information, IP
addresses, and any other information that can be used to identify a particular
Store or DMA. Cardtronics agrees that it shall not permit any Competitor to
attempt, directly or indirectly, to re-identify the De-identified Data.
10.3 Exceptions. The confidentiality obligations of the Parties regarding the
Confidential Information of the other set forth below shall not apply to any
material or information that (a) is or becomes a part of the public domain
through no act or omission by the Receiving Party, (b) is independently
developed by the Receiving Party without use or reference to the Confidential
Information of the Disclosing Party, (c) is disclosed to the Receiving Party by
a third party that, to the Receiving Party’s knowledge, was not bound by a
confidentiality obligation to the Disclosing Party, (d) is required by law
(including disclosure necessary or appropriate in filings with the U.S.
Securities Exchange Commission) or generally accepted accounting principles, or
(e) is demanded by a valid order by a court or other governmental body, as
required by law; provided, however, that except to the extent such order results
in such Confidential Information becoming part of the public domain, the
confidentiality obligations of the Parties shall continue to apply to such
Confidential Information. Each Receiving Party agrees to notify the Disclosing
Party promptly of the receipt of any such order and to promptly provide the
Disclosing Party

18



--------------------------------------------------------------------------------



 



with a copy of such order. If a Receiving Party is required to disclose
Confidential Information in response to a valid order by a court or other
governmental body, as required by law, the Receiving Party may disclose such
Confidential Information only to the extent legally compelled. The Receiving
Party shall give the Disclosing Party an opportunity to oppose any such order
and to seek a protective order that protects the Confidential Information at
issue before the Receiving Party complies with any such court or governmental
order.
10.4 Obligations. Subject to Section 10.7, each Receiving Party shall keep
confidential the Disclosing Party’s Confidential Information; provided, however,
that a Receiving Party may disclose such information of the Disclosing Party to
persons performing services relating to the Financial Services Kiosk Project
where (a) such disclosure is necessary to perform the Receiving Party’s
obligations hereunder or otherwise authorized by this Agreement and (b) such
persons agree in writing to assume the confidentiality obligations contained
herein or are otherwise obligated to maintain the confidentiality of such
information on terms substantially similar to the terms of this Section 10.
Furthermore, no Receiving Party may (a) make any use or copies of the Disclosing
Party’s Confidential Information except in performing under this Agreement,
(b) acquire any right in or assert any lien against the Disclosing Party’s
Confidential Information, or (c) refuse for any reason (including a default or
breach of this Agreement by the Disclosing Party) to promptly provide the
other’s Confidential Information (including copies thereof) to the other if
requested to do so.
10.5 Disclosure. In the event of any Party becoming aware of any unauthorized
disclosure or loss of, or inability to account for, any of the other’s
Confidential Information, such Party shall notify the other Party as soon as
reasonably practicable under the circumstances.
10.6 Return.
(a) 7-Eleven shall transfer possession of all Confidential Information of
Cardtronics (including all existing copies thereof) to Cardtronics upon the
termination of this Agreement, whether or not due to a breach by Cardtronics,
or, if 7-Eleven so elects in writing, such materials shall be erased or
destroyed from files maintained by 7-Eleven and 7-Eleven shall certify in
writing to Cardtronics that the same has been erased or destroyed.
(b) Cardtronics shall transfer possession of all Confidential Information of
7-Eleven (including all existing copies thereof) to 7-Eleven upon the
termination of this Agreement whether or not due to a breach by 7-Eleven, or, if
Cardtronics so elects in writing, such materials shall be erased or destroyed
from files maintained by Cardtronics and Cardtronics shall certify in writing to
7-Eleven that the same has been erased or destroyed.
10.7 Information and System Security. Cardtronics hereby assumes responsibility
for maintaining the security and integrity of the Financial Services Kiosks, but
shall not have responsibility for maintaining the security and integrity of the
Stores, or the merchandise or other assets or employees of 7-Eleven or its
franchisees. Subject as aforesaid, Cardtronics shall develop and implement a
comprehensive security program for the Financial Services Kiosks in order to
comply with Cardtronics’ security and privacy obligations hereunder. As a part
of such security program, to the extent commercially reasonable, Cardtronics
shall conduct the regular application of Cardtronics Software upgrades as
necessary to reduce or limit vulnerabilities to

19



--------------------------------------------------------------------------------



 



Viruses and the implementation of vendor recommended security features available
on each Cardtronics Service. In the event that Cardtronics is utilizing any
aspect of a 7-Eleven network or telecommunications lines, Cardtronics shall
comply with any security obligations in respect of Cardtronics’ use of such
lines set forth in any Network Agreement that may exist between 7-Eleven and
Cardtronics.
10.8 No Other Rights. Nothing contained in this Section 10 shall be construed as
granting to or conferring on a Party, expressly or implicitly, any rights or
license to the Confidential Information of the other Party.
10.9 Injunctive Relief. The Parties acknowledge and agree that a breach of
Sections 10 or 11 will give rise to irreparable injury that is not adequately
compensable in damages. Accordingly, either Party may seek injunctive relief
against the breach or threatened breach of Sections 9 or 10 in addition to any
such legal and equitable remedies available.
10.10 Business Continuity. Cardtronics shall be responsible for implementing and
keeping current disaster recovery and business continuity plans that reasonably
anticipate events or disasters of varying types affecting the delivery of the
Cardtronics or 7-Eleven Services. Such plans shall be subject to 7-Eleven’s
approval. Cardtronics will provide 7-Eleven written notice as to any material
change in Cardtronics’ disaster recovery and business continuity plan. Any
amendments or updates thereto are also subject to 7-Eleven’s approval under this
Agreement. 7-Eleven shall further have the right to audit Cardtronics’ disaster
recovery and business continuity plans and operations in accordance with
Section 17, at 7-Eleven’s sole cost and expense. Cardtronics shall provide for
secure back-up of all data provided by 7-Eleven and for all processed data
hereunder in accordance with commercially reasonable standards. 7-Eleven’s
approvals under this Section 10.10 shall not be unreasonably withheld,
conditioned or delayed.
10.11 System Compromise. If Cardtronics discovers that an unauthorized use,
violation, compromise or breach of security (electronic or physical) involving
or related to any Cardtronics Customer Data or the Financial Services Kiosks or
the network has occurred, whether the incident originates within Cardtronics or
externally (“Security Incident”), Cardtronics will (a) as soon as reasonably
possible, but in any event within twelve (12) hours after discovery notify both
the [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST] (with
written e-mail or facsimile confirmation); (b) use continuous, commercially
reasonable efforts to correct the problem within that period, or, if that is not
feasible, within a reasonable time period as determined by 7-Eleven; (c) provide
7-Eleven with interim and final written reports as 7-Eleven requires;
(d) document the security incident in a detailed incident response log; and
(e) cooperate with 7-Eleven in drafting any public statements and obtain
7-Eleven’s prior approval of any public statements related to such breach before
releasing or making such statements. In the event of any Security Incident,
7-Eleven, at its option, may immediately conduct a security assessment and/or
audit in accordance with Section 17.

20



--------------------------------------------------------------------------------



 



11. Advertising and Marketing
11.1 Financial Services Kiosk Signage. 7-Eleven owns and shall maintain in good
condition at all times all signage at a Store of any kind, and whether on
interior or exterior walls, windows or doors (“Store Signage”) other than
signage which is attached to and part of the Financial Services Kiosk (“Kiosk
Signage”), related to each Financial Services Kiosk, including without
limitation, any exterior, back-lit sign (a “Can Sign”) for such a Financial
Services Kiosk, noting the existence of the Financial Services Kiosk therein.
The particular site, content and placement of all Store Signage shall be
reasonably determined by 7-Eleven, subject to any necessary consent from
7-Eleven’s lessors and franchisees (which consents 7-Eleven shall use good faith
efforts to obtain). 7-Eleven shall designate a unique, uniform Can Sign
indicating the availability of Financial Services within Stores, and Cardtronics
shall provide each Store with such a Can Sign, and shall install it at
Cardtronics’ expense which shall not exceed an average of [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST] per such Store; provided
however, if the costs of the Can Signs at any point exceed the average of
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST] per such
Store and Cardtronics elects not to purchase any further Can Signs, 7-Eleven
shall not be required to provide and maintain a Can Sign with respect to any
such location. 7-Eleven shall then maintain and exclusively own any such Can
Sign. Cardtronics shall own and maintain in good condition at all times all
Kiosk Signage, at Cardtronics’ expense. Nothing contained herein shall require,
however, that 7-Eleven or Cardtronics alter any signage (except for maintenance
purposes) currently existing at any Store. 7-Eleven shall ensure that all Store
Signage (including without limitation all Can Signs) complies with applicable
local, state and federal rules, regulations and /or ordinances, and remains in
compliance after the date of this Agreement. Cardtronics shall ensure that all
Kiosk Signage complies with applicable local, state and federal rules,
regulations and/or ordinances, including applicable customer notices regarding
Transaction fees and surcharges after the date of this Agreement.
11.2 Marketing Coordination. Although both Parties are free to advertise the
Financial Services Kiosks’ availability in the manner provided in this
Section 11, the Parties shall make commercially reasonable efforts to coordinate
their marketing efforts in order to maximize customer usage of the Financial
Services Kiosks.
(a) Cardtronics and/or Branding Partners in connection with Cardtronics’
Financial Services business may, at its expense, advertise the existence and
location of the Financial Services Kiosks within each Store and the services
offered thereby in such media and in such a manner as to effectively promote the
Financial Services Kiosk Project. Such advertising may identify the location of
the Store and may feature the name “7-Eleven,” along with the following:
“7-Eleven is a registered trademark of 7-Eleven Inc., all rights reserved”.
7-Eleven grants to Cardtronics and/or Branding Partners a limited non-exclusive
non-transferable royalty-free license to use the 7-Eleven Marks solely in
accordance with 7-Eleven trademark usage guidelines (a copy of which will be
provided to Cardtronics upon request). Any other advertising or promotion using
the 7-Eleven Marks shall be subject to the prior express written consent of
7-Eleven, which shall not be unreasonably withheld, conditioned or delayed. With
the exception of the 7-Eleven

21



--------------------------------------------------------------------------------



 



Marks, any promotion, advertising or publicity developed solely by Cardtronics
shall be the property of and belong exclusively to Cardtronics. All promotion,
advertising or publicity of the Financial Services Kiosks by a Party (or such
Branding Partners) shall be subject to the approval of the other Party, which
shall not be unreasonably withheld, conditioned or delayed. Except as otherwise
expressly allowed or required by this Agreement, Cardtronics and such Branding
Partners shall not have any right to conduct promotion, advertising or publicity
in Stores, or place any signage in Stores, without the prior written consent of
7-Eleven, which shall not be unreasonably withheld, conditioned or delayed.
Cardtronics shall not be required to spend any specific amount toward
advertising and promotion of the Financial Services Kiosks. For the avoidance of
doubt, Cardtronics is permitted to refer to the address of each Financial
Services Kiosk in advertisements, and in listings of Financial Services Kiosk
locations in brochures and on Cardtronics’ web site, together with a descriptive
identifier relating to the location, however, Cardtronics understands and agrees
that it does not have the authority to otherwise use any logo, trademark, or
other identifying mark of 7-Eleven without the prior consent of as set forth in
this Section 11.2(a) except as provided herein.
(b) 7-Eleven shall have the right to advertise the existence of the Financial
Services Kiosks at its Stores. 7-Eleven may incorporate the Financial Services
Kiosk Project in 7-Eleven’s traditional regional advertising and/or national
advertising as 7-Eleven deems appropriate in its sole discretion. 7-Eleven may
use the Cardtronics Marks in advertising and promoting the Financial Services
Kiosk Project, provided that such advertising shall be restricted to the
promotion of the Financial Services Kiosk Project and (notwithstanding any
provision of this Agreement to the contrary) any such advertising or promotion
using the Cardtronics Marks shall be subject to the prior express written
consent of Cardtronics, which shall not be unreasonably withheld, conditioned or
delayed. Any promotion, advertising or publicity developed solely by 7-Eleven
shall be the property of and belong exclusively to 7-Eleven. 7-Eleven shall not
be required to spend any specific amount toward advertising and promotion of the
Financial Services Kiosks. Cardtronics shall use reasonable efforts to procure
for 7-Eleven all trademark licenses and other rights from Cardtronics Service
vendors or other third parties that 7-Eleven may need or request in order to
promote, advertise and/or publicize the Financial Services Kiosk Project as well
as the Cardtronics Services offered on Financial Services Kiosks in the Stores,
if such licenses and other rights can be obtained on commercially reasonable
terms.
12. POS Non-Exclusivity and Non-Solicitation.
12.1 No Point of Sale Exclusivity. Notwithstanding anything to the contrary
herein, 7-Eleven and its subcontractors shall have the right to install and
operate within any Store any point of sale or similar devices for the sale of
money orders, or for the accessing of bank accounts, credit cards, debit cards
or government benefits in payment of a then current sale of goods sold or
service rendered by 7-Eleven in the normal course of its convenience store
business or for Cash-Back. Cash-Back shall in no event exceed [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST] per transaction, and
in no event shall such amount increase in the first year after the Effective
Date. 7-Eleven shall notify Cardtronics of any increase in the Cash Back amount
and shall provide the competitive rationale for such increase. In addition,
7-Eleven can offer Advanced Financial Services Functionality (as defined on the
Effective Date) in part or in whole over the counter in Stores

22



--------------------------------------------------------------------------------



 



where the Financial Services Kiosk does not offer the applicable functionality.
If Cardtronics desires to install the Advanced Financial Services Functionality
at issue on a Financial Services Kiosk in any of these Stores in which it
retains Exclusive Rights it shall provide 7-Eleven ninety (90) days written
notice and 7-Eleven shall cease such over the counter sales of the applicable
Advanced Financial Services Functionality provided that Cardtronics makes such
functionality available in the ninety (90) day period. 7-Eleven and its
subcontractors shall also have the right to install and operate within any Store
any other type of kiosk offering any type of service that does not compete with
any of the Financial Services offered on the Financial Services Kiosks located
in the Stores.
12.2 Right to Hire Employees of the Other Party. Neither Party shall have the
right to solicit the employment of or employ the employees of the other Party
with whom they come in contact in connection with the Financial Services Kiosk
Project until one year after termination of this Agreement; provided, however,
that the restrictions set forth in this Section shall not prohibit any Party
from advertising employment opportunities in publications of wide circulation
and from hiring any employee of the other Party who responds to such
advertisements.
13. Contract and Project Management.
13.1 Contract Executives. Each Party shall designate a Contract Executive
(herein so called) to be responsible for arranging all meetings, visits and
consultations between the Parties relating to the performance of this Agreement.
The Contract Executives shall also oversee all administrative matters relating
to this Agreement, including invoices, payments and amendments; provided
however, that each Contract Executive is authorized only to discharge his or her
respective Party’s obligations set forth herein. The following individuals are
hereby designated by 7-Eleven and Cardtronics, respectively, to be their
respective Contract Executives:

     
7-Eleven Contract Executive:
  Kevin Elliott
 
   
Cardtronics Contract Executive:
  Michael H. Clinard

Each Party may designate a new Contract Executive from time to time by providing
notice to the other Party of such designation.
13.2 Periodic Reports. Cardtronics shall provide 7-Eleven with the written
reports described in Schedule F, and at the intervals and in the format(s)
described in Schedule F.
13.3 Periodic Meetings. Cardtronics or 7-Eleven may reasonably request of the
other Party that the Parties schedule and hold at reasonable intervals:
(a) meetings of the Contract Executives of the Parties to determine the
priorities for maintenance of the Financial Services Kiosks and the development
of new Financial Services;
(b) meetings of 7-Eleven and Cardtronics management representatives to review
their respective performance reports and to discuss planned or anticipated
activities and changes that might affect performance and such other matters as
appropriate;

23



--------------------------------------------------------------------------------



 



(c) meetings of the senior management of the Parties to review relevant contract
and performance issues, which meeting shall occur at least annually; and
(d) meetings of other 7-Eleven and Cardtronics personnel, as reasonably
necessary to provide information regarding each Party’s performance under the
Agreement.
Any of the meetings referred to herein may, at either Party’s option, be held by
telephone conference call. All such meetings shall have a published agenda
issued sufficiently in advance of the meeting to allow meeting participants a
reasonable opportunity to prepare for the meeting. The agenda for, as well as
minutes of each such meeting shall be the responsibility of the Party calling
the meeting.
13.4 Project Management. Cardtronics shall provide Financial Services Kiosk
Project management as the overall project integrator (to the extent necessary),
including but not limited to hardware, surround, network and software
integration, installation coordination and marketing. 7-Eleven, as an
independent contractor, shall reasonably support the development and
implementation of the Financial Services on the Financial Services Kiosks.
Cardtronics shall establish and maintain project-wide processes for consolidated
issue tracking change control, scheduling, documentation control and signoff
control as necessary.
14. Regulatory Compliance.
     7-Eleven shall maintain each Financial Services Kiosk Area and Accessway in
compliance with all applicable laws, codes, ordinances, rules and regulations
(including without limitation the Americans with Disabilities Act and all
related laws, ordinances and regulations, whether federal, state and local)
(“Applicable Laws”) throughout the term of this Agreement. Cardtronics shall, at
its sole cost and expense, ensure that the operation and security of each
Financial Services Kiosk and Cardtronics Software and all Cardtronics Services
are in compliance with all Applicable Laws, throughout the term of this
Agreement. Each Party shall give the other Party timely notice of any
non-compliance under the terms of this provision of which it becomes aware,
whether the Party becomes aware of such non-compliance from a governmental or
third-party allegation or otherwise. As a part of each Party’s regulatory
compliance obligations hereunder, Cardtronics shall timely undertake any changes
relating to the Financial Services Kiosks, Cardtronics Services, and Cardtronics
Software as may be required by Applicable Laws; and 7-Eleven shall timely
undertake any changes relating to the Financial Services Kiosk Areas and
Accessways as may be required by Applicable Laws. Each Party shall cooperate
with the other Party in making any changes required under this provision. Each
Party shall indemnify, protect, defend, pay and hold harmless the other Party,
its Affiliates and their respective directors, officers, employees, agents,
partners and assigns from and against any and all amounts, demands, claims,
suits, causes of action, liabilities, costs, expenses, damages, settlements and
judgments (including, without limitation, all claim losses) relating to a breach
of that Party’s duties undertaken in this provision and the underlying
non-compliance with any Applicable Laws, or a claim by a government or private
party of such non-compliance. In addition, 7-Eleven shall indemnify, protect,
defend, pay and hold harmless Cardtonics, its Affiliates and their respective
directors, officers, employees, agents, partners and assigns from and against
any and all amounts, demands, claims, suits, causes of action, liabilities,
costs, expenses, damages, settlements and judgments (including, without
limitation, all claim losses)

24



--------------------------------------------------------------------------------



 



relating to a third party claim against Cardtronics based upon non-compliance by
a Store with any Applicable Laws (but excluding any claims to the extent arising
in whole or in part from the Financial Services or the Financial Services
Kiosk). Each party shall provide to the other Party evidence that the Party has
complied with such regulatory requirement or law within 30 days (or where
compliance cannot be achieved with reasonable diligence within 30 days, such
longer period as may be reasonably necessary to achieve compliance, provided
that efforts to comply begin within said 30 day period and are continued to
completion with reasonable diligence), from the date of receipt of the notice of
non-compliance or alleged non-compliance from the Other Party. In the event a
Party fails to provide the other Party with evidence of compliance satisfactory
to that Party within such applicable period, then such Party shall be deemed to
be in material breach of this Agreement.
15. Title; Risk of Loss; Taxes
15.1 Ownership of Financial Services Kiosks. Each Financial Services Kiosk shall
remain the property of Cardtronics or any third party from whom Cardtronics
leases such Financial Services Kiosk. Cardtronics shall bear the entire risk of
loss to the Financial Services Kiosk or damage done to it, whether caused by
fire, the elements, unavoidable accident or other damage or casualty. If damage
to the Store is caused by the Financial Services Kiosk, or by Cardtronics’
negligence or intentional misconduct, then Cardtronics shall reimburse 7-Eleven
for any cost or expenses incurred by 7-Eleven, its Affiliates or franchisees or
their respective subcontractors as a result of such damage.
15.2 Financial Services Kiosk Vault Cash.
(a) Except as hereinafter otherwise provided, Cardtronics shall be responsible
for and shall bear the entire risk of loss associated with Vault Cash in each
Financial Services Kiosk. Cardtronics waives any right of subrogation it may
have against 7-Eleven, its Affiliates and franchisees and their respective
directors, officers, employees, agents, partners and assigns for any loss or
destruction of the Financial Services Kiosk Vault Cash. As noted in Section 5.2,
Cardtronics is responsible for loading cash into all of the ATMs covered
hereunder.  In order to fulfill this obligation, Cardtronics has (or will) enter
into one or more agreements with one or more banks (herein the “Cash Provider”)
to provide such Vault Cash.  7-Eleven expressly acknowledges that all Vault Cash
placed into any of the Financial Services Kiosks covered by this Agreement is
and, at all times prior to being dispensed to a customer through a valid cash
withdrawal shall, remain the property of the Cash Provider.  Additionally, any
cash inserted or placed into any Financial Services Kiosk by a customer in
connection with any Advanced Financial Services Functionality shall also be
considered “Vault Cash”. Neither 7-Eleven, nor any of its creditors shall have
any lien, security interest, right of offset or any other right in or to the
Vault Cash.  If requested by the Cash Provider to execute a separate document (a
“Lien Waiver”) acknowledging Cash Provider’s ownership of any and all Vault Cash
placed into the Financial Services Kiosks, 7-Eleven agrees to do so within three
(3) business days of receipt of such request.
(b) 7-Eleven and Cardtronics agree to provide reasonable assistance and
cooperation to each other upon request relative to any claim with respect to a
Vault Cash Loss. Cardtronics agrees at all times to exercise reasonable care in
order to discover and investigate any Vault Cash Loss. As

25



--------------------------------------------------------------------------------



 



set forth below, upon discovering a Vault Cash Loss, Cardtronics agrees to
furnish to NCR or Cardtronics’ other current maintenance provider (the
“Maintenance Provider”) and 7-Eleven reasonably satisfactory proof of such loss
upon request. The accepting of such information shall not be an admission of
liability on behalf of 7-Eleven. Each Party agrees, upon request of the other,
to make available during regular business hours its books, records and accounts
which relate to the alleged loss, and each Party will provide reasonable
cooperation to the other upon request in the investigation of such loss,
including, but not limited to, sharing all information in its possession
concerning the loss and the circumstances surrounding the same. The Parties
further agree to provide reasonable cooperation and make all such records
available to the Maintenance Provider with respect to any such investigation
upon request. The parties further agree to provide reasonable cooperation to
Cardtronics’ current armored courier in any such investigation upon request.
Nothing in this Section 15.2 is intended or shall be construed to require
Cardtronics to provide any information or documentation to 7-Eleven, the
Maintenance Provider, or anyone else, if such information is available only from
the Financial Services Kiosk if the Financial Services Kiosk has been stolen or
destroyed, or has been damaged to such extent as to make such information
unavailable.
(c) Given the necessity for the prompt investigation of any claim relating to an
alleged Vault Cash Loss, Cardtronics agrees that it must present any loss claim
to both the Maintenance Provider and 7-Eleven in writing within a reasonable
time following the discovery of the Vault Cash Loss by Cardtronics. 7-Eleven
hereby agrees that Cardtronics’ failure to give such notice shall not relieve
7-Eleven of its obligations hereunder except to the extent the failure
materially prejudices 7-Eleven’s ability to investigate or prosecute the claim.
Such claim must be delivered by express mail, same-day or overnight courier.
(d) If a claimed loss is a Vault Cash Loss, specific types of supporting
documentation are necessary for the Maintenance Provider and/or 7-Eleven to
process and investigate the claim. Satisfactory proof of a Vault Cash Loss
includes, at a minimum, the following records:
Financial Services Kiosk settlement documentation and settlement receipts
(network and Financial Services Kiosk unit counters) for the settlement period
during which the loss occurred together with the settlement report(s) for the
previous and following settlement periods.
Copies of Cardtronics’ Financial Services Kiosk network reports indicating the
Financial Services Kiosk’s beginning, ending and dispensed totals for the
settlement period during which the loss occurred.
Copies of the Financial Services Kiosk call log history for the settlement
period during which the loss occurred, indicating any Financial Services Kiosk
status messages and suspect transactions.
Copies of the electronic journal record for the settlement period during which
the loss occurred.
Detailed documentation to support Cardtronics’ calculation of the claimed loss.
The provisions of this Section govern 7-Eleven’s liability for any claim of
lost, missing or stolen

26



--------------------------------------------------------------------------------



 



Vault Cash and other valuables (but excluding the Financial Services Kiosk
itself) associated with a Financial Services Kiosk and, with respect to such
losses, supersede any inconsistent provision in this Agreement. In no event
(i) will 7-Eleven be responsible for the amount of the Vault Cash taken by any
of its or its franchisee’s employees or agents with respect to each Financial
Services Kiosk that is involved in the incident and in a Store unless such
employee or agent of 7-Eleven or of its franchisee is determined by criminal
conviction, or a final civil judgment (excluding all default judgments except
default judgments against 7-Eleven in which 7-Eleven received adequate notice
and service of process) issued by a state or federal court, or clear and
convincing evidence to have directly caused a Vault Cash Loss through his or her
gross negligence, intentional act or omission, or criminal act; and (ii) shall
7-Eleven’s liability exceed the Vault Cash Loss Liability Limit (per Vault Cash
Loss). Cardtronics will cause 7-Eleven to be notified in writing of the
institution by Cardtronics of any civil suit against a 7-Eleven or franchisee
employee alleging the occurrence of an event which Cardtronics believes may
constitute a Vault Cash loss hereunder, promptly after such suit is filed. Upon
payment of any loss hereunder, 7-Eleven shall be subrogated to all of
Cardtronics’ rights and remedies therefore, but only after Cardtronics is fully
reimbursed for its loss. OTHER THAN AS SPECIFIED IN THIS SECTION, IN NO EVENT
WILL 7-ELEVEN BE LIABLE FOR ANY LOSS OF SUCH VAULT CASH OR VALUABLES FROM
BURGLARY, ROBBERY, FIRE, FLOOD OR OTHER EXTERNAL CAUSE.
15.3 Taxes. Cardtronics shall be responsible for the collection and payment to
the applicable taxing authority of any Taxes. Cardtronics agrees to indemnify,
protect, defend, pay and hold harmless 7-Eleven, its Affiliates and franchisees
and their respective directors officers, employees, agents, partners and assigns
from and against any and all such Taxes. Notwithstanding the foregoing, the
provisions of this Section 15.3 shall be inapplicable as to Taxes which are the
responsibility of 7-Eleven under the Purchase Agreement.
16. Insurance and Indemnity.
16.1 Cardtronics Insurance. During the complete term of this Agreement (and any
period in which Cardtronics continues to have a Financial Services Kiosk at any
Store) and at its own expense, Cardtronics shall provide and maintain insurance
as set forth in this Section 16. Cardtronics also agrees to: (i) include in its
subcontract with each subcontractor provisions requiring that each of its
subcontractors authorized to perform Cardtronics’ obligations under this
Agreement purchase and maintain the insurance set forth in this Section 16 for
the duration of that subcontractor’s contract with Cardtronics; (ii) use good
faith efforts to enforce such requirements (except Cardtronics shall not be
required to institute litigation to enforce such requirements); and
(iii) include in its subcontract with each subcontractor provisions requiring
each such subcontractor provide a certificate of insurance to 7-Eleven upon
request. The foregoing requirements shall not apply with respect to contracts
assigned to Cardtronics in conjunction with acquisitions. The required insurance
is as follows:
(a) Workers’ compensation insurance, including occupational disease coverage, if
required by applicable law, with statutory limits in all jurisdictions in which
a Financial Services Kiosk is located or Financial Services are supported under
this Agreement, and employer’s liability with limits of at least $1,000,000
bodily injury each accident, $1,000,000 bodily injury by disease per employee,
and $1,000,000 bodily injury by disease in the aggregate.

27



--------------------------------------------------------------------------------



 



(b) Commercial General Liability insurance written on an “occurrence” basis
(excluding automobile liability) with a combined single limit of at least
$2,000,000 per occurrence and a general aggregate of at least $4,000,000 for
bodily injury and property damage in forms providing coverage not less than a
standard commercial general liability policy including personal injury, broad
form property damage liability coverage, products/completed operations coverage
and broad form contractual coverage for liability, for liabilities assumed under
this Agreement. Contractual liability coverage limits shall be equal to the
above limits. Such policy shall name 7-Eleven as an additional insured.
(c) Automobile liability insurance protecting automobiles and trucks owned or
operated by Cardtronics or its Affiliates or subcontractors, either on or away
from the Stores with a combined single limit of $1,000,000 per occurrence for
bodily injury and property damage. Such policy shall include coverage for all
hired, owned and non-owned automobiles and trucks.
(d) Excess liability policy with limits of not less than $10,000,000 per
occurrence in excess of the primary underlying policy limits; provided however
that this requirement shall not apply to Cardtronics’ subcontractors. The policy
must provide coverage at least as broad as the underlying comprehensive general
liability and automobile liability policies.
(e) All risk property insurance covering physical damage to the Financial
Services Kiosks placed in a Store under this Agreement, and other property owned
by or leased to Cardtronics in connection with such Financial Services Kiosks.
16.2 7-Eleven Insurance. During the complete term of this Agreement (and any
period in which Cardtronics continues to have a Financial Services Kiosk at any
Store) and at its own expense, 7-Eleven shall provide and maintain insurance as
set forth in this Section 16.2.
(a) Commercial General Liability insurance written on an “occurrence” basis
(excluding automobile liability) with a combined single limit of at least
$2,000,000 per occurrence and a general aggregate of at least $4,000,000 for
bodily injury and property damage in forms providing coverage not less than a
standard commercial general liability policy including personal injury, broad
form property damage liability coverage, products/completed operations coverage
and broad form contractual coverage for liability, for liabilities assumed under
this Agreement. Contractual liability coverage limits shall be equal to the
above limits.
(b) Excess liability policy with limits of not less than $10,000,000 per
occurrence in excess of the primary underlying policy limits. The policy must
provide coverage at least as broad as the underlying comprehensive general
liability and automobile liability policies.
(c) The parties agree that 7-Eleven may self-insure in whole or in part for any
of the foregoing risks.
16.3 General Requirements. The following general requirements shall apply to all
insurance policies required to be obtained under this Section 16, and the
Parties agree to the following:
(a) They shall maintain the foregoing insurance coverage in force at all times
during the performance of any services under the Agreement. As to Cardtronics’
subcontractors, the

28



--------------------------------------------------------------------------------



 



insurance requested or required shall be maintained at all times during the term
of the subcontract or franchise agreement, whichever applies.
(b) Cardtronics will furnish 7-Eleven satisfactory certificates of insurance
evidencing the insurance required by this Agreement prior to the commencement of
the Agreement and annually from the date of the Agreement or as policies are
renewed, replaced, or modified. 7-Eleven shall no more than once annually
provide satisfactory certificates of insurance evidencing the insurance required
by this Agreement upon request by Cardtronics. Failure to provide the
certificates will constitute a material breach of this Agreement which, if not
cured pursuant to Section 18.3, shall entitle the non-breaching party to
terminate the Agreement.
(c) All policies shall be written by insurance companies that are (a) lawfully
authorized to do business in the jurisdiction(s) where work is being performed
or services are provided and (b) carry an A.M. Best rating of “A” or better and
financial category of “X” or higher.
(d) Each policy shall include a provision requiring that at least 30 days prior
written notice be given to 7-Eleven, in the event of cancellation, non-renewal,
lowering of policy limits or exhaustion of aggregates. Cardtronics shall provide
7-Eleven with 30 days prior written notice of any material change in any policy.
(e) Cardtronics (or its subcontractors, if applicable) shall pay the premiums on
all insurance policies it is required to obtain under this Section 16, and the
cost for such premiums shall be included in the compensation (if any) payable to
Cardtronics for services pursuant to the terms of this Agreement. 7-Eleven shall
pay the premiums on all insurance policies it is required to obtain under this
Section 16.
(f) As to each required insurance policy, except for Workers’ Compensation, to
the extent permitted by applicable law, Cardtronics shall name 7-Eleven, its
Affiliates and their respective directors officers, employees, agents, partners
and assigns as “additional insureds.” Cardtronics shall obtain, as to required
General Liability and Excess Liability policies, ISO endorsement form CG2010
(11/85) Additional Insured – Owners, Lessees, or Contractors (Form B) or
equivalent endorsement that names 7-Eleven, its Affiliates and their respective
directors officers, employees, agents, partners and assigns as additional
insureds for both ongoing operations of the company and completed operations of
the company.
(g) Except where prohibited by law, all insurance policies required by this
Agreement shall include a Waiver of Subrogation in favor of the other Party, and
its Affiliates and their respective directors, officers, employees, agents,
partners and assigns.
(h) Each of Cardtronics’ insurance policies shall be written so as to provide
primary coverage and to be non-contributing with respect to any other insurance
or self insurance which may be maintained by 7-Eleven.
(i) The insurance requirements set forth herein shall in no way limit the
liability of the Parties arising under this Agreement.
(j) As to insurance it is required to procure and maintain under this
Section 16, Cardtronics (or its subcontractors, if applicable) shall be
responsible for the payment of any and all

29



--------------------------------------------------------------------------------



 



deductibles or SIR (“Self Insurance Retention”) applicable under its insurance
policies. The deductible or SIR shall be approved in writing by 7-Eleven.
16.4 7-Eleven Indemnification For Third Party Claims. Except for claims that are
based upon the infringement of Intellectual Property Rights, 7-Eleven agrees to
indemnify, protect, defend, pay and hold harmless Cardtronics, its Affiliates,
and their respective directors, officers, employees, agents, partners and
assigns from and against any and all demands, claims, suits, causes of action,
liabilities, costs, expenses, settlements and judgments (including, without
limitation, all claim losses), whether arising in equity, at common law or by
statute, including any deceptive trade practices act, or under the law of
contracts, torts (including, without limitation, negligence and strict liability
without regard to fault) or property, of every kind or character (collectively,
“Claims”), arising in favor of or brought by any of 7-Eleven’s or its
Affiliates’ employees, agents, subcontractors or representatives, or by any
governmental agency or any other third party, based upon, in connection with,
relating to or arising out of (a) third party claims arising from 7-Eleven’s
breach of this Agreement, or (b) damage to property of third parties or bodily
injury to third parties to the extent caused by the negligent acts or omissions
or intentional wrongdoing of 7-Eleven’s employees or agents (but not for Vault
Cash Losses); or (c) for Vault Cash Losses to the extent that 7-Eleven is liable
for such as set forth in Section 15.2.
16.5 Cardtronics’ Indemnification For Third Party Claims. Except for claims that
are based upon the infringement of Intellectual Property Rights, Cardtronics
agrees to indemnify, protect, defend, pay and hold harmless 7-Eleven, its
Affiliates and their respective directors, officers, employees, agents, partners
and assigns from and against any and all Claims arising in favor of or brought
by any of Cardtronics’ or its Affiliates’ employees, agents, subcontractors or
representatives, or by any governmental agency or any other third party, based
upon, in connection with, relating to or arising out of (a) Cardtronics’ failure
to comply with any law, rule or regulation applicable to its performance of
Cardtronics Services under this Agreement, (b) third party claims arising from
Cardtronics’ breach of this Agreement, (c) damage to property or bodily injury
to the extent caused by the negligent acts or omissions or intentional
wrongdoing of Cardtronics’ or its Affiliates’ employees or agents, (d) customer
claims arising out of Cardtronics’ provision of Cardtronics Services, or
(e) claims brought by any other vendor providing services or software to
Cardtronics in connection with the Financial Services Kiosks, (f) claims brought
by any other subcontractor or agent engaged by Cardtronics, (g) the Americans
with Disabilities Act, or (h) any Security Incident (as defined in
Section 10.11) or any other security breach related to any Financial Services
Kiosks.
16.6 Cardtronics Intellectual Property Indemnity. In addition to the
indemnification obligations above, Cardtronics agrees to indemnify, protect,
defend, pay and hold harmless 7-Eleven, its Franchisee’s Affiliates and their
respective directors, officers, employees, agents, partners and assigns from and
against any and all Claims brought by any third party based upon, in connection
with, relating to or arising out of any claims that the Financial Services
Kiosks, or any component thereof, the Financial Services Kiosk software or the
Financial Services infringe any Intellectual Property Right of any third party.
In the event that the third party prevails in its infringement claim by
obtaining a final judgment from which no further appeal is taken, and such final
judgment includes an injunction against the further use of Cardtronics Software
(which shall be referred to as the “Infringing Material”), then in addition to
its indemnification

30



--------------------------------------------------------------------------------



 



obligations, Cardtronics’ shall be obligated to (1) purchase from the third
party the right for 7-Eleven to continue using the Infringing Material; or
(2) replace the Infringing Material with material which provides substantially
equivalent functionality that does not infringe on the third party’s
Intellectual Property Rights.
16.7 General Provisions Relating to Indemnities. A person entitled to
indemnification under this Agreement (an “Indemnified Person”) shall give prompt
written notice to any person who is obligated to provide indemnification under
this Agreement (an “Indemnifying Party”) of the commencement or assertion of any
Claim by a third party (collectively, a “third-party action”) in respect of
which such Indemnified Person shall seek indemnification hereunder. Any failure
so to notify an Indemnifying Party shall not relieve such Indemnifying Party
from any liability that such Indemnifying Party may have to such Indemnified
Person under this Section 16 unless the failure to give such notice materially
and adversely prejudices such Indemnifying Party. The Indemnifying Party shall
have the right to assume control of the defense of, settle, or otherwise dispose
of such third-party action on such terms as it deems appropriate; provided,
however, that:
(a) The Indemnified Person shall be entitled, at its own expense, to participate
in the defense of such third-party action (provided, however, that the
Indemnifying Party shall be required to pay the attorneys’ fees of the
Indemnified Person only if (i) the employment of separate counsel shall have
been authorized in writing by any Indemnifying Party in connection with the
defense of such third-party action, (ii) the Indemnifying Party shall not have
employed counsel reasonably satisfactory to the Indemnified Person to have
charge of such third-party action, (iii) the Indemnified Person shall have
reasonably concluded that there may be defenses available to such Indemnified
Person that are different from or in addition to those available to the
Indemnifying Party, or (iv) the Indemnified Person’s counsel shall have advised
the Indemnified Person in writing, with a copy delivered to the Indemnifying
Party, that there is a material conflict of interest that could violate
applicable standards of professional conduct to have common counsel;
(b) The Indemnifying Party shall obtain the prior written approval of the
Indemnified Person before entering into or making any settlement, compromise,
admission or acknowledgment of the validity of such third-party action or any
liability in respect thereof if, pursuant to or as a result of such settlement,
compromise, admission, or acknowledgment, injunctive or other equitable relief
would be imposed against the Indemnified Person or if, in the opinion of the
Indemnified Person, such settlement, compromise, admission or acknowledgment
could have a material adverse effect on its business, operations, assets or
financial condition;
(c) No Indemnifying Party shall consent to the entry of any judgment or enter
into any settlement that does not include as an unconditional term thereof the
giving by each claimant or plaintiff to each Indemnified Person of a release
from all liability in respect of such third-party action; and
(d) The Indemnifying Party shall not be entitled to control (but shall be
entitled to participate at its own expense in the defense of), and the
Indemnified Person shall be entitled to have sole control over, the defense or
settlement, compromise, admission or acknowledgment of any third-party action
(i) as to which the Indemnifying Party fails to assume the defense within a
reasonable length of time or (ii) to the extent the third-party action seeks an
order, injunction or

31



--------------------------------------------------------------------------------



 



other equitable relief against the Indemnified Person which, if successful,
would materially adversely affect the business, operations, assets or financial
condition of the Indemnified Person; provided, however, that the Indemnified
Person shall make no settlement, compromise, admission or acknowledgment that
would give rise to liability on the part of any Indemnifying Party without the
prior written consent of such Indemnifying Party.
(e) The parties hereto shall extend reasonable cooperation in connection with
the defense of any third-party action pursuant to this Section 16 and, in
connection therewith, shall furnish such records, information and testimony and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested.
17. Reporting and Audit Rights.
The Parties shall agree upon types and formats of reports that will be provided
by Cardtronics hereunder. Unless otherwise agreed by the Parties, Cardtronics
will submit to 7-Eleven on a timely basis reports that reflect (i) the types of
Financial Services available on the Financial Services Kiosks, the types and
number of Transactions conducted via the Financial Services Kiosks, and the
dollar value of each type of Transaction conducted via the Financial Services
Kiosks; and (ii) meeting of service levels and other matters, as utilized by
7-Eleven prior to the Effective Date (containing at least the level of detail
utilized by 7-Eleven). Cardtronics shall provide to 7-Eleven and 7-Eleven’s
auditors (including internal audit staff), inspectors, regulators, consultants,
subcontractors and other representatives as 7-Eleven may from time to time
designate in writing, access with no fewer than three days’ notice to the part
of any facility used by Cardtronics and its Affiliates and subcontractors in
connection with the Financial Services Kiosk Project, to personnel of
Cardtronics and its Affiliates and subcontractors working on the Financial
Services Kiosk Project, and to data and records relating to the Financial
Services Kiosk Project for the purpose of performing audits and inspections of
Cardtronics and its Affiliates and subcontractors and their respective
businesses to the extent related to the Financial Services Kiosk Project, to
verify the integrity of the Customer Data, to examine the systems that support
and transmit that data, and to allow 7-Eleven to conduct audits of Cardtronics’
compliance with its obligations hereunder, including (a) the practices and
procedures of Cardtronics and its Affiliates and subcontractors, (b) general
controls and security practices and procedures of Cardtronics and its Affiliates
and subcontractors, (c) disaster recovery and backup procedures of Cardtronics
and its Affiliates and subcontractors, (d) compliance with applicable legal or
regulatory requirements by Cardtronics and its Affiliates and subcontractors and
(e) payment or non-payment of amounts due to 7-Eleven pursuant to this
Agreement. 7-Eleven shall in no event conduct any such audit hereunder more
frequently than once per calendar year unless either (y) 7-Eleven has reasonable
cause to believe Cardtronics has breached this Agreement or (z) 7-Eleven must
conduct such audit to enable 7-Eleven to meet applicable legal or regulatory
requirements. Cardtronics shall provide to such auditors, inspectors,
regulators, consultants, subcontractors and representatives such assistance as
they reasonably require, including installing and operating audit software
(provided that any such audit software will not adversely affect the privacy,
security or integrity of Cardtronics’ data). Cardtronics shall cooperate fully
with 7-Eleven and such auditors, inspectors, regulators, consultants,
subcontractors and representatives in connection with any audit conducted
pursuant to this Section 17. The audit rights contained in this Section 17 shall
survive termination or expiration of this Agreement.

32



--------------------------------------------------------------------------------



 



18. Term and Termination.
18.1 Term. The term of this Agreement shall end at 11:59 p.m. (Dallas, Texas
time) on the tenth anniversary of the Effective Date unless earlier terminated
or extended as provided herein.
18.2 Renewal Terms. 7-Eleven and Cardtronics agree to begin discussing and
negotiating an extension of this Agreement, which extension shall be on terms
and conditions acceptable to both 7-Eleven and Cardtronics, on March 1, 2014. If
no agreement to extend this Agreement is reached prior to June 1, 2014, or as
otherwise mutually agreed, (i) this Agreement will expire at the end of the
Term; and (ii) beginning on June 1, 2016, the parties will begin negotiating in
good faith a plan for removal of the Financial Services Kiosks from the Stores.
18.3 Termination for Cause.
(a) Generally. Except as otherwise provided in this Section 18.3, either Party
may terminate this Agreement for cause if the other Party (the “Breaching
Party”) breaches any of its material duties or obligations under this Agreement
and does not cure such breach within a reasonable period during which the
breaching party works diligently and in good faith to cure such breach, of at
least 30 but not to exceed sixty 60 days after written notice thereof from the
terminating Party.
(b) Termination for Non-Payment. 7-Eleven may terminate this Agreement upon
written notice to Cardtronics if Cardtronics does not pay any amount due
hereunder after receipt of thirty (30) days written notice of such failure.
(c) Termination for SLA Breach. 7-Eleven may terminate this Agreement upon
thirty (30) days written notice to Cardtronics if Cardtronics commits any breach
specified in, and subject to the terms and conditions of, Schedule D. In
addition, if Cardtronics either: (a) refuses or fails to timely install or
operate a Financial Services Kiosk in a Store when required to do so in
accordance with the terms of this Agreement, or (b) fails to provide the
maintenance services as set forth in Schedule D herein as to a Financial
Services Kiosk in a Store, then 7-Eleven may terminate Cardtronics’ Exclusive
Rights and all other rights and obligations hereunder with respect to such Store
upon thirty (30) days written notice in the same manner and with the same effect
as if such date were the expiration date of this Agreement as to such Store.
(d) Termination for Change of Control.
7-Eleven may terminate this Agreement in the event that (i) a Competitor
acquires 10% or more of the outstanding voting securities of Cardtronics, Inc.
or any of its successor entities (“Cardtronics, Inc.”); (ii) Cardtronics, Inc.
or any of its subsidiaries acquires 10% or more of the outstanding voting
securities of a Competitor; or (iii) there is an appointment of a director to
the board or similar governing body of Cardtronics, Inc. or any of its
subsidiaries or an employment by Cardtronics, Inc. or any of its subsidiaries of
any person who is also a director, officer or employee of, or holds an
equivalent position with, a Competitor or an entity who or which controls a
Competitor. Cardtronics shall give prompt written notice to 7-Eleven upon the
occurrence of any of the events set forth in the previous sentence or if any
Competitor becomes an Affiliate of Cardtronics, Inc. or any of its subsidiaries.
In the event 7-Eleven desires to terminate this Agreement as

33



--------------------------------------------------------------------------------



 



provided in this subsection (d), 7-Eleven shall first provide written notice to
Cardtronics (a “Competitor Termination Notice”). Cardtronics shall then have a
period of sixty (60) days from the date of its receipt of the Competitor
Termination Notice (the “Competitor Termination Cure Period”) to unwind the
transaction(s) that gave 7-Eleven the termination right under this subsection
(d). If Cardtronics is able to unwind such transaction(s) during the Competitor
Termination Cure Period, then any right of 7-Eleven to terminate this Agreement
based on, and all other rights and remedies of 7-Eleven in respect of, such
transaction(s) shall automatically expire as of the date such transaction(s) are
unwound. If, however, Cardtronics is unable to unwind such transaction(s) during
the Competitor Termination Cure Period, then 7-Eleven may immediately terminate
this Agreement upon written notice to Cardtronics. For purposes of this
Agreement, the term “control” (including the use of any of the terms
“controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
securities, by contract, or otherwise.
18.4 Internal Dispute Escalation. Except as otherwise provided in this
Agreement, all disputes, claims and controversies between the Parties arising
out of or related to this Agreement, including without limitation any claim of
misrepresentation, breach or non-performance (collectively, “Disputes”), shall
be determined in the following manner:
(a) The Dispute shall be referred by each Party to its respective Contract
Executive.
(b) If the Contract Executives do not, within 20 days from the date of referral,
resolve the Dispute, the Dispute shall be referred to 7-Eleven’s Chief Financial
Officer or his/her designee and Cardtronics’ Chief Financial Officer or
equivalent for resolution. If such individuals cannot resolve the Dispute within
twenty (20) business days, then the Parties may exercise their rights at law or
in equity to resolve the Dispute.
(c) If one of the individuals designated in (a) or (b) above is ill or
unavailable during sixty percent (60%) of the time specified for resolving the
Dispute, his or her immediate subordinate shall serve instead. Referral of a
Dispute shall be made in a written notice sent by certified mail, return receipt
requested, setting forth the nature of the Dispute, and the period specified in
(b) shall commence on receipt of such notice.
(d) Notwithstanding anything in the foregoing to the contrary, the internal
dispute escalation procedures set forth in this Section 18.4 shall not extend
the applicable cure period specified in Section 18.3 nor derogate a Party’s
right to terminate this Agreement, or to terminate Cardtronics’ rights and
obligations as to a particular Store, upon expiration of such cure period. If
any Party fails to follow the internal dispute escalation procedures set forth
herein, such Party shall be in material breach of this Agreement. The internal
dispute escalation procedures set forth herein shall not limit a Party’s rights
to obtain injunctive or other equitable relief as permitted herein.
18.5 Change of Control. [Intentionally Omitted].

34



--------------------------------------------------------------------------------



 



18.6 Termination for Insolvency. In the event that either Party (a) files for
bankruptcy, (b) becomes or is declared insolvent, or is the subject of any
proceedings related to its liquidation, insolvency or the appointment of a
receiver or similar officer for it, (c) makes an assignment for the benefit of
all or substantially all of its creditors or (d) enters into an agreement for
the composition, extension or readjustment of substantially all of its
obligations, then the other Party may, by giving written notice to the first
Party, terminate this Agreement as of a date specified in such notice of
termination; provided, however, that either Party shall not have the right to
exercise such termination so long as the other continues to perform without
interruption or a noticeable diminution in its performance hereunder.
18.7 Removal of Financial Services Kiosks. Within 30 days after expiration or
termination of this Agreement, Cardtronics shall commence on a schedule mutually
agreed by the parties, at Cardtronics sole cost and expense, the Removal of all
Financial Services Kiosks from all Stores and in no event shall Removal exceed
one hundred eighty (180) days from the expiration or termination of this
Agreement, unless (i) both parties agree to mutually extend in writing, or
(ii) this Agreement is terminated by Cardtronics due to a default or breach by
7-Eleven in which case the time period shall be extended to one (1) year.
Cardtronics shall use commercially reasonable efforts to minimize disturbances
to Store operations during Cardtronics’ Removal of any Financial Services
Kiosks. Removal of each Financial Services Kiosk shall include obtaining all
necessary permits, and taking the Financial Services Kiosk from the Store.
Except in the case of (1) damage to the Financial Services Kiosk Area caused by
Cardtronics’ negligence in removing the Financial Services Kiosk, (2) any other
damage to the Store (excluding the Financial Services Kiosk) or to merchandise
or equipment of 7-Eleven or its franchisees therein, or to customers, patrons,
employees and invitees of 7-Eleven or such franchisees while therein, caused by
Cardtronics in removing the Financial Services Kiosk and (3) the repair of any
damage to the floor of the Store caused by Cardtronics’ bolting Financial
Services Kiosks to the floor of the Store (“Excepted Damages”), Cardtronics
shall not be obligated to restore the Financial Services Kiosk Area (such as but
not limited to the walls, flooring and utility service) to its original or any
subsequent appearance and condition, nor to otherwise improve, modify, or
(except for Excepted Damages) repair the Financial Services Kiosk Area, unless
otherwise agreed by Cardtronics and 7-Eleven, which agreement may be conditioned
by Cardtronics upon (among other things) payment by 7-Eleven of all costs
associated with such restoration, improvement, modification, or (except for
Excepted Damages)) repair. Except as set forth herein, restoration of the
Financial Services Kiosk Area, if 7-Eleven chooses to do so, shall be done by
7-Eleven at its sole option, expense and risk, according to plans and
specifications and by a subcontractor chosen by 7-Eleven. Once Vault Cash has
been removed from the Financial Services Kiosk at a Store, Removal of such
Financial Services Kiosk must be completed within five (5) business days. If
Cardtronics has not commenced or completed the Removal within such period,
7-Eleven may complete the Removal itself or arrange for the Removal to be
accomplished by subcontractors chosen by 7-Eleven. Cardtronics shall promptly
pay all reasonable costs incurred by 7-Eleven arising from the Removal upon
presentation of invoices to Cardtronics. If Cardtronics fails to remove the
Financial Services Kiosk as set forth herein, such Financial Services Kiosk
shall be deemed to be abandoned, and all right, title and interest in such
Financial Services Kiosk shall automatically revert to, and become the property
of, 7-Eleven; provided that 7-Eleven shall not be entitled to the Vault Cash.
Notwithstanding the foregoing, however, Cardtronics shall not be obligated to
remove signage which is included in the definition of “Financial Services Kiosk”
in this Agreement, but which is not owned by Cardtronics, in connection with the
expiration or

35



--------------------------------------------------------------------------------



 



termination of this Agreement. Cardtronics shall remain liable for and shall
reimburse 7-Eleven for any reasonable expenses it incurs in removing abandoned
Financial Services Kiosks not timely removed by Cardtronics whe n required to do
so in accordance with this Agreement.
18.8 Transitional Operation. Upon 7-Eleven’s request, Cardtronics shall continue
to operate the Financial Services Kiosks after expiration or termination of this
Agreement upon the same terms and conditions as are in this Agreement until such
time as the Removal of the Financial Services Kiosk is complete. In any event,
Removal of all Financial Services Kiosks shall be completed no later than one
hundred eighty (180) days after the expiration or termination of this Agreement,
unless both parties agree to mutually extend in writing. Notwithstanding
anything to the contrary, Cardtronics shall continue to pay 7-Eleven all
Transaction Fees and any Alternative Revenue Stream payments or other amount
payable to 7-Eleven hereunder as to any Financial Services Kiosk during any
period in which a Financial Services Kiosk is operating in a Store. Further, in
the event Cardtronics stops offering the Financial Services prior to the
completion of Removal, Cardtronics shall pay 7-Eleven all Transaction Based Fees
for each day exceeding thirty (30) until removal of the Financial Services Kiosk
is complete based on average Transactions over the last twelve (12) months in
which Cardtronics met all service levels (annualizing the available months if
twelve months are not available).
18.9 Termination/Expiration Assistance. Commencing 180 days prior to expiration,
or commencing upon any notice of termination (including any notice based upon
breach or default by 7-Eleven) for up to 180 days from the effective date of
termination of this Agreement, Cardtronics shall provide to 7-Eleven, or at
7-Eleven’s request to 7-Eleven’s designees (including one or more third
parties), any and all reasonable assistance requested by 7-Eleven to (i) allow
the Financial Services to continue with minimal disruption and to facilitate the
orderly transfer of the 7-Eleven Services to 7-Eleven or its designees; and
(ii) ensure the continuity and availability of the Financial Services Kiosks and
Financial Services at each Store (provided that Cardtronics is reimbursed by
7-Eleven for all reasonable and necessary out of pocket costs incurred by
Cardtronics to extent that any such services are above the normal scope of
services in providing such assistance).
(a) During any transitional period, Cardtronics shall provide to 7-Eleven, or to
7-Eleven’s designees at 7-Eleven’s request, any and all reasonable assistance
requested by 7-Eleven so to facilitate the orderly transfer of the 7-Eleven
Services to 7-Eleven’s designee
18.10 Disclaimer of Consequential Damages. Except for indemnification
obligations and breaches of confidentiality obligations, in no event will either
Party will be liable to the other for any special, incidental, punitive,
exemplary or consequential damages.
19. General.
19.1 Relationship of the Parties. 7-Eleven and Cardtronics agree that
Cardtronics, in furnishing the Financial Services, is acting as an independent
contractor. Each Party is acting for its own account and neither is authorized
to make any commitment or representation, express or implied, on the other’s
behalf. In all matters relating to this Agreement, neither Party nor such
Party’s employees or agents are, or will act as, employees of the other Party
within the meaning or application of any federal or state laws.

36



--------------------------------------------------------------------------------



 



19.2 Entire Agreement. This Agreement, including any Schedules referred to
herein, each of which is incorporated herein for all purposes, together
constitute the entire agreement between the Parties with respect to the subject
matter hereof and supersedes all prior agreements, whether written or oral, with
respect to the subject matter contained in this Agreement. No amendment, change,
waiver or discharge hereof shall be valid unless expressly set forth in writing
and signed by an authorized representative of the Party (which in the case of
7-Eleven shall be a Vice President) against which such amendment, change, waiver
or discharge is sought to be enforced.
19.3 Assignment. This Agreement may not be assigned or transferred by either
Party to any third party, either voluntarily, involuntarily, or by operation of
law, without the prior written consent of the other Party, which consent shall
not be unreasonably withheld, conditioned or delayed. Notwithstanding the
foregoing, a Party may assign this Agreement, without the consent of the other
Party, (a) in its entirety to any Affiliate controlling, controlled by or under
common control with the assigning Party, (b) to any person resulting from the
merger or consolidation of the assigning Party, (c) to any person that acquires
more than 50% of the assigning Party’s common stock or other voting securities,
or (d) to any person that acquires all or substantially all of the assigning
Party’s assets. Notwithstanding anything to the contrary in this provision,
Cardtronics may not assign this Agreement to any entity that (directly or
indirectly) owns or controls or is a convenience store operator. The term
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a person, whether
through the ownership of voting securities, by contract, or otherwise. Subject
to the foregoing, the rights and liabilities of the Parties under this Agreement
shall bind and inure to the benefit of their respective successors and assigns.
Any attempted assignment in violation of this Section 19.3 shall be null and
void.
19.4 Notices. All notices, requests, demands and determinations under this
Agreement (other than routine operational communications) shall be in writing
and shall be deemed duly delivered (a) when delivered by hand, (b) one day after
being given to a nationally recognized over-night delivery service with a
reliable system for tracking delivery, (c) when sent by confirmed facsimile with
a copy sent by another means specified in this Section 19.4, or (d) six days
after the day of mailing, when mailed by United States mail, registered or
certified mail, return receipt requested, postage prepaid, and addressed as
follows:
In the case of Cardtronics:
3110 Hayes Road, Suite 300
Houston, Texas 77082
Attn: Michael E. Keller
Facsimile No.: (281) 892-0102
With a copy to:
3110 Hayes Road, Suite 300
Houston, Texas 77082
Attn: Michael H. Clinard

37



--------------------------------------------------------------------------------



 



Facsimile No.: (281) 892-0151
In the case of 7-Eleven:
7-Eleven, Inc.
One Arts Plaza
1722 Routh Street, Suite 1000
Dallas, Texas 75201
Attn: Vice President – Business Development
and
7-Eleven, Inc.
One Arts Plaza
1722 Routh Street, Suite 1000
Dallas, Texas 75201
Attn: General Counsel
Facsimile No.: (972) 828-7119
With a copy to:
Vinson & Elkins LLP
Trammell Crow Center
2001 Ross Avenue, Suite 3700
Attn: Jeff Chapman
Dallas, Texas 75201-2975
Facsimile No.: (214) 999-7797
A Party may from time to time change its address or designee or add up to two
(2) additional designees for notification purposes by giving the other Party
prior written notice of the new address or designee and the date upon which it
will become effective in accordance with the foregoing notification provisions.
19.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, excluding laws that might
otherwise govern under applicable principles of conflicts of laws. The Parties
hereby irrevocably submit to the jurisdiction of any state or federal court in
Dallas County, Texas with respect to any action or proceeding arising out of or
relating to this Agreement. The Parties hereby consent to and grant to any such
court jurisdiction over the persons of such Parties and over the subject matter
of any such dispute and agree that delivery or mailing of any process or other
papers in the manner provided herein, or in such other manner as may be
permitted by law, shall be valid and sufficient service thereof.
19.6 Expenses. Except as otherwise expressly provided by this Agreement, each
Party shall pay all fees and expenses incurred by it in connection with its
negotiation and execution of, and performance under, this Agreement.

38



--------------------------------------------------------------------------------



 



19.7 Relationship of the Parties. Each Party is an independent contractor acting
for its own account and neither is authorized to make any commitment or
representation, express or implied, on the other’s behalf. In all matters
relating to this Agreement, neither Party nor such Party’s employees,
subcontractors or agents are, or will act as, employees of the other Party
within the meaning or application of any federal or state laws.
19.8 Severability. If a court of competent jurisdiction determines that any term
or provision of this Agreement is invalid, illegal or incapable of being
enforced under any rule of applicable law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
herein are not affected in any manner materially adverse to any Party. Upon such
determination that any term or provision is invalid, illegal or incapable of
being enforced, the Parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the Parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated herein are consummated as originally contemplated to the fullest
extent possible.
19.9 Waiver of Default; Cumulative Remedies. Any failure of a Party to comply
with any obligation, covenant, agreement or condition contained herein may be
waived only if set forth in an instrument in writing signed by the Party to be
bound thereby, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any other failure that may occur in the future.
All remedies provided for in this Agreement shall be cumulative, in addition to
and not in lieu of any other remedies available to either Party at law, in
equity or otherwise.
19.10 Survival. Sections 2, 10.6, 10.9, 14 (only with respect to indemnification
obligations for claims arising prior to termination)16 (only with respect to
indemnification obligations for claims arising prior to termination), 18, and 19
shall survive the expiration or termination of this Agreement hereunder, and
continue in full force and effect.
19.11 Media Releases. All media releases, public announcements and public
disclosures by either Party of this Agreement or the subject matter of this
Agreement, including without limitation, promotional or marketing material, but
not including announcements intended solely for internal distribution or to meet
legal or regulatory requirements beyond the reasonable control of the disclosing
Party, shall be coordinated with and subject to reasonable approval by the other
Party prior to release.
19.12 Interpretation. The headings, captions and titles herein are included for
reference purposes only and shall not affect the interpretation of the
provisions hereof. The headings, captions and titles in this Agreement are for
convenience of reference only and shall not limit or otherwise affect any of the
terms or provisions hereof. Use of the words “herein,” “hereof,” “hereto” and
the like in this Agreement refer to this Agreement as a whole and not to any
particular Article, Section or provision of this Agreement, unless otherwise
noted. When the context requires, the singular use of all words includes both
the singular and plural. Except as otherwise specified herein, each use of the
word “including” shall mean “including without limitation.” The Exhibits and
Schedules attached to this Agreement (or to other Schedules of this Agreement)
are incorporated herein (or therein) by reference.

39



--------------------------------------------------------------------------------



 



19.13 Eminent Domain. If the whole or any part of a Financial Services Kiosk
Area shall be taken under the power of eminent domain or sold to a condemning
authority under the threat of the exercise of the power of eminent domain, then
this Agreement shall terminate only with respect to such Financial Services
Kiosk on the date the Financial Services Kiosk ceases to be in operation. The
compensation awarded for such taking or the sale proceeds, both as to 7-Eleven’s
reversionary interest and Cardtronics’ interest under this Agreement, shall
belong to and be the property of 7-Eleven.
19.14 No Third Party Beneficiaries. This Agreement shall be binding upon and,
except as provided below, inure solely to the benefit of each party hereto and
their successors, assigns and transferees, and nothing in this Agreement,
express or implied, is intended to confer upon any other person (other than the
Indemnified Parties as provided in Section 16) any rights or remedies of any
nature whatsoever under or by reason of this Agreement.
19.15 Time of the Essence. Time is of the essence of the performance of the
Parties’ obligations under this Agreement.
19.16 Counterparts. This Agreement may be executed in multiple counterparts
(including by means of facsimile signature pages), each of which shall be deemed
an original but all of which taken together shall constitute one and the same
instrument.
19.17 Force Majeure. Neither Party shall be responsible for any delay in
performing its obligations under this Agreement due to acts of God, wars,
insurrections, strikes, riots, terrorist attacks, fires, floods, explosions,
hurricanes, failures by telecommunications providers, earthquakes, or any other
matter beyond its reasonable control, and the period for performance of a
Party’s obligations hereunder shall be extended by any period in which such
performance is delayed due to such matters.
19.18 Offset. To the extent it is determined (either by a final nonappealable
judgment by a court of competent jurisdiction or by mutual written agreement of
the Parties) that Cardtronics is entitled to indemnification (and the amount of
such indemnification) pursuant to Section VIII of the Purchase Agreement, if
7-Eleven has not made payment of such amount within 10 calendar days of such
judgment or agreement, any amounts payable in respect of such indemnification
may be offset by Cardtronics against any payment obligations of Cardtronics
under this Agreement.

40



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
and delivered by a duly authorized representative, on the date first mentioned
above.

          7-ELEVEN, INC.    
 
       
By:
Name:
  /s/ Stanley W. Reynolds
 
Stanley W. Reynolds    
Title:
  SVP & CEO    
 
        Attest:    
 
       
By:
Name:
  /s/ J. David Clark, Jr.
 
J. David Clark, Jr.    
Title:
  Assistant Secretary    
 
        CARDTRONICS, LP    
 
       
By:
Name:
  /s/ Jack Antonini
 
Jack Antonini    
Title:
  President and CEO    

41



--------------------------------------------------------------------------------



 



SCHEDULE A
Financial Services
ATM Services — traditional automated teller machine functions including cash
withdrawals, balance inquiries, account transfers, credit and/or debit card cash
advances, and transaction denials.
Advanced Financial Services — advanced financial and other kiosk based service
offerings excluding ATM Functionality which as of the Effective Date consist of:
check cashing, money transfer, bill payment, deposit taking capabilities, and
coupon or other promotional activities via receipt printing or usage of screens,
financial institution guest member verification, financial institution balance
and history print, financial institution account transfers (including share to
share, share to loan, loan to loan, loan to share), financial institution cash
advances (cash only), and financial institution loan payment (cash only and
check where available).

A-1



--------------------------------------------------------------------------------



 



SCHEDULE B
Financial Services Kiosks Deployed at Effective Date
See the Assets Schedule of the Purchase Agreement.

B-1



--------------------------------------------------------------------------------



 



SCHEDULE C
Financial Services Kiosk Physical Requirements
See Attached.

C-1



--------------------------------------------------------------------------------



 



SCHEDULE D
Service Levels and Liquidated Damages
1. SERVICE LEVELS.
     1.1 Generally. Cardtronics will perform the Cardtronics Services in a
manner that meets or exceeds the Service Levels set forth in Section 5 of this
SLA, subject only to force majeure events set forth in Section 19.17 of this
Agreement. Cardtronics will meet or exceed those Service Levels at all times
during the term of this Agreement.
     1.2 Measurement and Monitoring Tools. Cardtronics will use automated
measurement and monitoring tools which will provide reports to 7-Eleven at no
additional cost and at a level of detail sufficient to verify compliance with
the Service Levels, and which (together with such tools) will be subject to
audit by 7-Eleven. Cardtronics will maintain complete records and sufficient
detailed information to permit 7-Eleven to audit and verify all Service Levels
for at least four (4) years after Cardtronics Services are performed under this
Agreement, and Cardtronics will make copies (in the format maintained by
Cardtronics) of those records and information available to 7-Eleven upon
7-Eleven’s request. Cardtronics will provide 7-Eleven with detailed descriptions
of and access to measurement and monitoring tools upon 7-Eleven’s request.
     1.3 Service Level Defaults.
     (a) Cardtronics acknowledges that its failure to meet one or more Service
Levels may have an adverse effect on the business and operations of 7-Eleven.
Accordingly, if Cardtronics fails to meet or exceed a Service Level, 7-Eleven
shall have the option, but not the obligation, to recover the specified Service
Level Credits. Cardtronics shall pay 7-Eleven all Service Level Credits due as
part of the monthly settlement and include them in the file detail. Regardless
of whether 7-Eleven exercises its option to recover Service Level Credits with
respect to any failure, 7-Eleven shall also have any remedies available to
7-Eleven under this Agreement, or at law or in equity, including the right to
terminate this Agreement pursuant and subject to Section 18.3 of the Agreement
and Section 4 of this Schedule.
     (b) If Cardtronics fails to provide Cardtronics Services in accordance with
the Service Levels, and/or this Agreement, Cardtronics shall (after restoring
the Service or otherwise resolving any immediate problem related to the
Cardtronics Services): (i) promptly investigate and report on the causes of the
problem; (ii) provide a Root Cause Analysis of such failure as soon as
practicable after such failure or at 7-Eleven’s request; (iii) correct the
problem as soon as practicable (regardless of cause or fault) or coordinate the
correction of the problem if Cardtronics does not have responsibility for the
cause of the problem; (iv) advise 7-Eleven of the status of remedial efforts
being undertaken with respect to such problem; (v) demonstrate to 7-Eleven’s
reasonable satisfaction that the causes of such problem have been or shall be
corrected on a permanent basis; and (vi) take commercially reasonable actions to
prevent any recurrence of such problem. Cardtronics shall complete the Root
Cause Analysis within five (5) days of a

D-1



--------------------------------------------------------------------------------



 



failure; provided that, if it is not capable of being completed within five
(5) days using reasonable diligence, Cardtronics shall complete such Root Cause
Analysis as quickly as possible and shall notify 7-Eleven prior to the end of
the initial five (5) day period as to the status of the Root Cause Analysis and
the estimated completion date.
     (c) The following table describes the Service Level Credit “multipliers” to
be applied in the event that Cardtronics repeatedly fails to meet one or more
Service Levels. In the event of repeated Service Level Defaults, 7-Eleven shall
be entitled to obtain Service Level Credits multiplied by the specified
multiplier as follows:

          Impact   Frequency of Failure   Action
Service Level Failures
  [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]   [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
       
Service Level Failures
  [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]   [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
       
Increased Impact Level failures
  [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]   [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]

D-2



--------------------------------------------------------------------------------



 



          Impact   Frequency of Failure   Action
Increased Impact Level failures
  [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]   [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]

     (d) 7-Eleven shall be entitled to all Service Level Credits even if a
single Service Level Default triggers multiple Service Levels. If any failure to
meet a Service Level is directly caused by 7-Eleven pursuant to that certain
Network Services Agreement between Cardtronics and 7-Elevenof even date with
this Agreement, 7-Eleven shall not be entitled to a Service Level Credit.
2. BENCHMARKING
     2.1 Benchmarking Review. No more than once bi-annually, 7-Eleven may, at
its expense, engage an independent third party (a “Benchmarker”) to compare the
Service Levels of all or any portion of the Cardtronics Services against
well-managed companies performing similar Cardtronics Services to determine
whether 7-Eleven is receiving from Cardtronics levels of service that are
competitive with market service levels, given the nature, volume and type of
Cardtronics Services provided by Cardtronics hereunder (“Benchmarking”). Any
Benchmarker engaged by 7-Eleven shall execute a non-disclosure agreement,
provided, however, Cardtronics agrees and acknowledges that such non-disclosure
agreement shall permit the Benchmarker to anonymously reuse all benchmarking
data on other benchmarking studies it performs. Cardtronics shall cooperate
fully with 7-Eleven and the Benchmarker and shall provide reasonable access to
any premises, equipment, personnel or documents and provide any assistance
required by the Benchmarker to conduct the Benchmarking, all at Cardtronics’
cost and expense. The Benchmarking shall be conducted so as not to unreasonably
disrupt Cardtronics’ operations under this Agreement.
     2.2 Result of Benchmarking. If the Benchmarker finds that the service
levels are materially lower than either service levels offered by well managed
providers or actual performance of Cardtronics under this Agreement, then the
Parties agree to review service levels to determine whether and to what extent
the service levels will be adjusted to eliminate any such unfavorable variance,
provided however that no such adjustment shall be made except in a mutually
acceptable manner and in a reasonable timeframe.
3. SERVICE LEVEL CREDITS
     3.1 Service Level Credits. Cardtronics recognizes that Cardtronics is
committing to deliver the Cardtronics Services at specified Service Levels. If
Cardtronics fails to meet such Service Levels, then, in addition to other
remedies available to 7-Eleven, Cardtronics shall pay to 7-Eleven the Service
Level Credits specified in recognition of

D-3



--------------------------------------------------------------------------------



 



the diminished value of the Cardtronics Services resulting from Cardtronics’
failure to meet the agreed upon level of performance, and not as a penalty.
Cardtronics will calculate any Service Level Credits in accordance with
Section 5 and Section 1.3(c) of this SLA. In addition, with each Service Level
Credit, Cardtronics will provide 7-Eleven with supporting documentation in
sufficient detail to permit 7-Eleven to review and confirm the accuracy of that
Service Level Credit. If more than one Service Level applies to any particular
obligation, Cardtronics shall perform in accordance with the most stringent of
such Service Levels. Notwithstanding anything to the contrary, issuing Service
Level Credits shall be a cumulative remedy, i.e. in addition to any other
remedies available to at law or equity, and not deemed to be a sole and
exclusive remedy. In addition, notwithstanding anything the to contrary, in the
event that Cardtronics must pay Service Level Credits for failing to meet a
Service Level which measures average availability, it shall have no obligation
to also pay Service Level Credits for the incident for failing to meet a Service
Level which measures per Store availability. However, Cardtronics shall be
liable for Service Level Credits for under Service Levels for both ATM and
Advanced Services Functionality unavailability when both are unavailable, even
if such unavailability is caused by a single incident.
4. TERMINATION
     (a) Termination for Cause of the Agreement by 7-Eleven. 7-Eleven may
terminate the Agreement immediately after thirty (30) days written notice for
any of the following events: (i) Cardtronics fails to perform in accordance with
the Minimum Service Level for the Service Levels in Section 5.2 or 5.4 for three
(3) consecutive Measurement Windows; or (ii) Cardtronics fails to perform in
accordance with the Service Levels Sections 5.2 or 5.4 during four (4) of any
six (6) Measurement Windows.
     (b) Termination for Cause of Exclusive Rights per Store by 7-Eleven.
7-Eleven may terminate the Exclusive Rights and all other rights granted to
Cardtronics under the terms of the Agreement with respect to any affected Store
immediately after thirty (30) days written notice for any of the following
events: (i) Cardtronics fails to perform in accordance with the Service Levels
in Section 5.1 or 5.3 for three (3) consecutive Measurement Windows;
(ii) Cardtronics fails to perform in accordance with the Service Levels
Sections 5.1 or 5.3 during four (4) of any six (6) Measurement Windows; or
(iii) Cardtronics fails to provide any Cardtronics Services at one or more
Stores, the effect of which is to preclude or materially impair the rendition of
the Financial Services offered by the Financial Services Kiosk at such Store for
any ten (10) days in any consecutive thirty (30) day period.
     (c) If any event occurs that permits 7-Eleven to terminate either the
Agreement in its entirety or as to any particular Store under subsection (a) or
(b) above, 7-Eleven must exercise such right within one (1) year of the last act
or omission or measurement period from which the right of termination arises in
whole or in part (“Termination Period”). If such right of termination is not
exercised within the Termination Period such right of termination shall lapse
with respect to such act, omission or measurement period, provided however that
notwithstanding such lapse, 7-Eleven shall retain the right to seek recovery of
damages and any other rights or remedies it may have under the law or in equity.

D-4



--------------------------------------------------------------------------------



 



5. SERVICE LEVELS
The Service Levels are specified on the following pages. Service Levels 5.3 and
5.4 shall not apply for the first twenty-four (24) months after the Effective
Date.

D-5



--------------------------------------------------------------------------------



 



     5.1 Per Store Availability for ATM Functionality
Per Store Availability for ATM Functionality
Service Level Specification

     
Objective
  For Cardtronics to determine and maintain the availability of the ATM
Functionality on the Financial Services Kiosk to customers at each Store.
 
   
Definition
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Method
 
   
Data Capture
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST].
 
   
Measurement Interval
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Responsibility
 
   
Reporting Period
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Hours of Support
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Reports
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Service Metric
 
   
Service Level
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Increased Impact
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Service Level Credits
 
   
Failure to Achieve “Service Level”
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Failure to Avoid “Increased Impact”
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]

D-6



--------------------------------------------------------------------------------



 



     5.2 Average Availability for ATM Functionality
Average Availability for ATM Functionality Service Level Specification

     
Objective
  For Cardtronics to determine and maintain the availability of the ATM
Functionality on the Financial Services Kiosks to customers across all Stores.
 
   
Definition
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Method
 
   
Data Capture
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Measurement Interval
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Responsibility
 
   
Reporting Period
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Hours of Support
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Reports
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Service Metric
 
   
Service Level
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Increased Impact
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Service Level Credits
 
   
Failure to Achieve “Service Level”
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Failure to Avoid “Increased Impact”
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]

D-7



--------------------------------------------------------------------------------



 



     5.3 Per Store Availability for Advanced Financial Services Functionality
Per Store Availability for Advanced Financial Services Functionality
Service Level Specification

     
Objective
  For Cardtronics to determine and maintain the availability of the Financial
Services Kiosk to customers at each Store.
 
   
Definition
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Method
 
   
Data Capture
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Measurement Interval
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Responsibility
 
   
Reporting Period
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Hours of Support
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Reports
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Service Metric
 
   
Service Level
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Increased Impact
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Service Level Credits
 
   
Failure to Achieve “Service Level”
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Failure to Avoid “Increased Impact”
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]

D-8



--------------------------------------------------------------------------------



 



Average Availability for Advanced Financial Services Functionality
Average Availability for Advanced Financial Services Functionality
Service Level Specification

     
Objective
  For Cardtronics to determine and maintain the availability of the Financial
Services Kiosk to customers across all Stores.
 
   
Definition
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Method
 
   
Data Capture
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Measurement Interval
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Responsibility
 
   
Reporting Period
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Hours of Support
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Reports
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Service Metric
 
   
Service Level
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Increased Impact
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Service Level Credits
 
   
Failure to Achieve “Service Level”
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Failure to Avoid “Increased Impact”
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]

D-9



--------------------------------------------------------------------------------



 



     5.4 Reporting
Reporting
Service Level Specification

     
Objective
  For Cardtronics to document and report on the availability of the Financial
Services Kiosk to customers across all Stores.
 
   
Definition
   
 
   
 
  Method
 
   
Data Capture
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Measurement Interval
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Responsibility
 
   
Reporting Period
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Hours of Support
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Reports
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Service Metric
 
   
Service Level
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Increased Impact
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
 
  Service Level Credits
 
   
Failure to Achieve “Service Level”
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]
 
   
Failure to Avoid “Increased Impact”
  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]

D-10



--------------------------------------------------------------------------------



 



SCHEDULE E
Payments and Consideration for Financial Services
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]

F-1



--------------------------------------------------------------------------------



 



SCHEDULE E-1
Current Alternative Revenue Stream Payments
A. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPERATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIALITY TREATMENT REQUEST]

F-2



--------------------------------------------------------------------------------



 



SCHEDULE E-2
Intentionally Left Blank.

F-3



--------------------------------------------------------------------------------



 



SCHEDULE F
Periodic Reports
As Attached:
The timing of the reports is as follows:
Blank Deal Tracking Report — weekly on Tuesday morning
ATM Transactions —Weekly on Tuesday
Final Report and Executive Summary — are delivered monthly by the last week of
the following month. These reports are FiServ dependant.
Store Revenue Adjustment (Co Op & Citi) — delivered monthly by the second week
of the month
PSECU — weekly on Tuesday

F-4



--------------------------------------------------------------------------------



 



Schedule G
Quarterly Meetings
The Quarterly Meetings will be held to review Cardtronics’ performance in the
previous quarter and provide the opportunity to discuss replacing error prone
and obsolete Financial Services Kiosks, forecast new Store openings, proposed
changes to the color scheme of the Financial Services Kiosks, new potential
Advanced Functionality Financial Services, and any other matter that the Parties
deem useful to discuss.
7-Eleven shall provide the date for the meeting and propose an agenda, to which
Cardtronics will be permitted to suggest additional items/issues. In addition to
the above-described issues, both Parties will be encouraged to discuss or
provide insight into: upcoming business initiatives, market activities, business
drivers and a directional and tactical review. From and after July 31, 2008, two
of the four scheduled meetings during any 12-month period may be via
teleconference; provided, however, that no such teleconferences will be held
consecutively.
Service Issues
     For any failures to meet the prescribed service levels set forth in
Schedule D, Cardtronics shall provide a review of service level performance,
description of the issue which caused the failure, the impact to the Financial
Services Kiosks, and the steps it has taken to prevent a reoccurrence of the
problem. In addition, Cardtronics shall provide updates on its installation
activities, including the status of any plan involving the temporary cessation
of any service. All issues will be recorded in a log (the “Issues Log”). A root
cause analysis for all service level performance failures shall be conducted by
Cardtronics with the results documented in the Issues Log for the purpose of
reducing the likelihood of occurrence of such issues in the future.
     With respect to Financial Services Kiosks, Cardtronics shall, and 7-Eleven
may, identify any Financial Services Kiosks which are error prone, or which are
technically or aesthetically obsolete due to age or condition. Cardtronics shall
develop a plan to resolve the above issues and present the plan to 7-Eleven for
discussion and approval. Once the plan has been approved by both Parties,
Cardtronics will implement the plan to refurbish or replace such Financial
Services Kiosks.)
New Installs:
     For forecasting purposes, the Parties will use good faith efforts to
mutually develop a rolling forecast, estimating 7-Eleven’s required Financial
Services Kiosk needs, as well as the need for the installation of Financial
Services Kiosk by Cardtronics, based on 7-Eleven’s anticipated number of new
Stores and Store closures in the next quarter of this Agreement.
     For proposed color changes to the Financial Services Kiosks, Cardtronics
must obtain 7-Eleven’s prior written approval before making such changes.
Cardtronics shall provide mock-ups showing the intended color changes at the
meeting. 7-Eleven may grant or withhold

E-1



--------------------------------------------------------------------------------



 



approval in its discretion.
Advanced Financial Services Functionality:
     For any new Advanced Financial Services Functionality for which 7-Eleven
does not have an over the counter solution and which are suitable for a kiosk
based solution, 7-Eleven would prefer to work with Cardtronics to agree on a
mutually acceptable solution. Parties agree to dedicate time during each
Quarterly Meeting to discuss new or future products and services and to
determine the best way to work together to deliver these new or future products
and services. However, unless and until a mutually acceptable definitive written
agreement is executed by both Parties with respect to any such new or future
product or service, 7-Eleven shall be free to provide any solution it deems
appropriate in its Stores provided the solution does not violate this Agreement.
7-Eleven shall have no obligation to disclose any third party proposals for such
new or future product or service.

E-2



--------------------------------------------------------------------------------



 



SCHEDULE H
Obligations Related to Financial Network Contracts
With respect to the following Network Agreements, 7-Eleven will continue to be
responsible throughout the remaining current term of such agreements for the
following duties and obligations:
1. ATM Surcharge and Branding Agreement dated December 2, 2005 (as amended) by
and among 7-Eleven, Inc. and Vcom Financial Services, Inc. (collectively
“7-Eleven”) and Citibank, N.A., et al (“Citibank”):

  •   In accordance with Section 4, 7-Eleven will provide electricity for all
Citibank signage;     •   In accordance with Section 7(a) indemnify Citibank
from third party claims and liabilities arising out of 7-Eleven’s convenience
store ownership, operation and maintenance of the stores, except to the extent
such claims and liabilities arise as a result of actions or omissions of
Cardtronics’ employees and/or subcontractors;     •   In accordance with
Section 10 make or submit all applications to any governmental agency for any
required signage permits, but only to the extent the owner or lessor of a store
is required to be the applicant for such signage; and     •   In accordance with
Section 25, 7-Eleven will continue to work with Cardtronics and Citibank to
develop joint marketing plans to maximize the benefits of the agreement.
7-Eleven will market to its customers through “in-store” collateral (where
available and as approved by 7-Eleven), at-the–ATM signage (where available and
as approved by 7-Eleven).

2. Check Cashing Services Agreement dated December 1, 2006 (as amended) by and
among Certegy Check Services, Inc., and 7-Eleven:
     (a) In accordance with Section 14, 7-Eleven will allow Cardtronics to post,
and 7-Eleven agrees to keep posted all Certegy-supplied notices at or on the
Vcom kiosk as may be mutually agreed at each of the Stores so that they are
clearly visible to all Check Cashers: (i) any notice required by NACHA or
Regulation E relating to electronic presentment; and (ii) a notice that a
service charge, to be specified by Certegy, will be assessed for all dishonored
Checks. Further, 7-Eleven agrees to keep displayed any and all existing Certegy
signage.

  •   Vcom Financial Services, Inc (herein “7-Eleven”) and Financial Service
Centers Cooperative, Inc. (“FSCC”) Vcom-Project Master Agreement dated June 19,
2006 (the FSCC Agreement”):

  •   In accordance with Section 13.5.2, 7-Eleven will continue to permit FSCC
to use the VFS Marks as contemplated in the FSCC Agreement.

H-1



--------------------------------------------------------------------------------



 



•   Marketing Agreement dated December 6, 2005, by and between H & R Block
Services, Inc. and 7-Eleven:

  •   In accordance with Section IV A, H & R must continue to have rights
vis-à-vis 7-Eleven trademarks as set forth in this agreement;     •   7-Eleven
must continue to adhere to the advertisement restriction set forth in accordance
with Section VI A; and     •   As set forth in Exhibit A, 7-Eleven must continue
to use commercially reasonable efforts to distribute H&R Block discount coupons
at or around the cash register of stores in the Markets (as identified in the
agreement) beginning or about Jan 15th of each year with such out of pocket
costs being reimbursed by Cardtronics.

•   ATM Surcharge Agreement dated August 31, 2006, by and between Vcom Financial
Services, Inc. and Pennsylvania State Employees Credit Union (“PSECU”):

     (a) In accordance with Section 4; PSECU shall have the continuing right
through the term of this agreementthereof) to use 7-Eleven logos, trademarks,
etc, with 7-Eleven prior written consent, which shall not be unreasonably
withheld.
• ATM Surcharge Agreement dated July 6, 2005, by and between Vcom Financial
Services, Inc. and TCF National Bank (“TCF”):

  •   In accordance with Section 27: 7-Eleven will continue to work with
Cardtronics and TCF to develop joint marketing plans to maximize the benefits of
the agreement. 7-Eleven will market to its customers through “in-store”
collateral (where available and as approved by 7-Eleven), at-the–ATM signage
(where available and as approved by 7-Eleven) and its other standard
communication and promotional channels; and     •   In accordance with Section
27(b) and subject to the qualifications and conditions therein, TCF shall
continue to have the right to use 7-Eleven’s name, logo, trademark, etc.

7. Agency Agreement between Western Union Financial Services, Inc. and 7-Eleven,
Inc. dated February 23, 2001, as amended:
     (a) Under the circumstances set forth in Section 9.8(e) of the agreement,
when the agreement is terminated, 7-Eleven will allow Cardtronics to post
signage (provided by Western Union) in a conspicuous location at each store that
contains a Vcom for a period of 90 days following such termination for alerting
customers of new locations, however, 7-Eleven shall not be obligated to post any
notice that, in 7-Eleven’s judgment, refers to, or promotes the business of, a
competitor of 7-Eleven;
     (b) In accordance with Section 13.5, Western Union will have a continuing
right to use 7-Eleven’s trade name and symbols for the purposes set forth in
said section; and
     (c) For the duration of the agreement 7-Eleven will honor the exclusivity
and marketing provisions set forth in Section 14.1.

H-2